



Exhibit 10.1

--------------------------------------------------------------------------------

GNC HOLDINGS, INC.,
as Issuer,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Guarantors Hereunder,


AND



THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,



as Trustee



INDENTURE



Dated as of August 10, 2015
1.50% Convertible Senior Notes due 2020



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE 1
 
DEFINITIONS
 
Section 1.01. Definitions
1
Section 1.02. References to Interest
13
ARTICLE 2
 
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES
 
Section 2.01. Designation and Amount
13
Section 2.02. Form of Notes
13
Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts
14
Section 2.04. Execution, Authentication and Delivery of Notes
15
Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary
16
Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes
22
Section 2.07. Temporary Notes
23
Section 2.08. Cancellation of Notes Paid, Converted, Etc
24
Section 2.09. CUSIP Numbers
24
Section 2.10. Additional Notes; Repurchases
24
ARTICLE 3
 
SATISFACTION AND DISCHARGE
 
Section 3.01. Satisfaction and Discharge
25
ARTICLE 4
 
PARTICULAR COVENANTS AND DISCHARGE
 
Section 4.01. Payment of Principal and Interest
25
Section 4.02. Maintenance of Office or Agency
25
Section 4.03. Appointments to Fill Vacancies in Trustee’s Office
26
Section 4.04. Provisions as to Paying Agent
26
Section 4.05. Existence
27
Section 4.06. Rule 144A Information Requirement and Annual Reports
27
Section 4.07. Stay, Extension and Usury Laws
29
Section 4.08. Compliance Certificate; Statements as to Defaults
29
Section 4.09. Further Instruments and Acts
30
ARTICLE 5
 
LIST OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE
 
Section 5.01. Lists of Holders
30
Section 5.02. Preservation and Disclosure of Lists
30
ARTICLE 6
 
DEFAULTS AND REMEDIES
 
Section 6.01. Events of Default
30
Section 6.02. Acceleration; Rescission and Annulment
32
Section 6.03. Additional Interest
33
Section 6.04. Payments of Notes on Default; Suit Therefor
33
Section 6.05. Application of Monies Collected by Trustee
35



i
    

--------------------------------------------------------------------------------





Section 6.06. Proceedings by Holders
35
Section 6.07. Proceedings by Trustee
36
Section 6.08. Remedies Cumulative and Continuing
37
Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of
Holders
37
Section 6.10. Notice of Defaults
37
Section 6.11. Undertaking to Pay Costs
38
ARTICLE 7
 
CONCERNING THE TRUSTEE
 
Section 7.01. Duties and Responsibilities of Trustee
38
Section 7.02. Reliance on Documents, Opinions, Etc
40
Section 7.03. No Responsibility for Recitals, Etc
41
Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes
41
Section 7.05. Monies and Shares of Common Stock to Be Held in Trust
41
Section 7.06. Compensation and Expenses of Trustee
42
Section 7.07. Officers’ Certificate as Evidence
42
Section 7.08. Eligibility of Trustee
43
Section 7.09. Resignation or Removal of Trustee
43
Section 7.10. Acceptance by Successor Trustee
44
Section 7.11. Succession by Merger, Etc
45
Section 7.12. Trustee’s Application for Instructions from the Company
45
ARTICLE 8
 
CONCERNING THE HOLDERS
 
Section 8.01. Action by Holders
45
Section 8.02. Proof of Execution by Holders
46
Section 8.03. Who Are Deemed Absolute Owners
46
Section 8.04. Company-Owned Notes Disregarded
46
Section 8.05. Revocation of Consents; Future Holders Bound
47
ARTICLE 9
 
HOLDERS' MEETINGS
 
Section 9.01. Purpose of Meetings
47
Section 9.02. Call of Meetings by Trustee
48
Section 9.03. Call of Meetings by Company or Holders
48
Section 9.04. Qualifications for Voting
48
Section 9.05. Regulations
48
Section 9.06. Voting
49
Section 9.07. No Delay of Rights by Meeting
49
ARTICLE 10
 
SUPPLEMENTAL INDENTURES
 
Section 10.01. Supplemental Indentures Without Consent of Holders
49
Section 10.02. Supplemental Indentures with Consent of Holders
50
Section 10.03. Effect of Supplemental Indentures
52
Section 10.04. Notation on Notes
52
Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
Trustee
52



ii
    

--------------------------------------------------------------------------------





ARTICLE 11
 
CONSOLIDATION, MERGER, SALE CONVEYANCE AND LEASE
 
Section 11.01. Company May Consolidate, Etc. on Certain Terms
52
Section 11.02. Successor Corporation to Be Substituted
53
Section 11.03. Opinion of Counsel to Be Given to Trustee
53
ARTICLE 12
 
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS
 
Section 12.01. Indenture and Notes Solely Corporate Obligations
54
ARTICLE 13
 
GUARANTEE OF NOTES
 
Section 13.01. Subsidiary Guarantee
54
Section 13.02. Rights of Reimbursement, Contribution and Subrogation
55
Section 13.03. Limitation on Subsidiary Guarantor Liability
56
Section 13.04. Reinstatement
56
Section 13.05. Subsidiary Guarantors May Consolidate, Etc. Only on Certain Terms
57
Section 13.06. Releases.
57
Section 13.07. Additional Subsidiary Guarantees
58
ARTICLE 14
 
CONVERSION OF NOTES
 
Section 14.01. Conversion Privilege
58
Section 14.02. Conversion Procedure; Settlement Upon Conversion.
61
Section 14.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes
65
Section 14.04. Adjustment of Conversion Rate
67
Section 14.05. Adjustments of Prices
76
Section 14.06. Shares to Be Fully Paid
77
Section 14.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.
77
Section 14.08. Certain Covenants
79
Section 14.09. Responsibility of Trustee
80
Section 14.10. Notice to Holders Prior to Certain Actions
80
Section 14.11. Stockholder Rights Plans
81
ARTICLE 15
 
REPURCHASE OF NOTES AT OPTION OF HOLDERS
 
Section 15.01. Intentionally Omitted.
81
Section 15.02. Repurchase at Option of Holders Upon a Fundamental Change
81
Section 15.03. Withdrawal of Fundamental Change Repurchase Notice
84
Section 15.04. Deposit of Fundamental Change Repurchase Price
84
Section 15.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes
85
ARTICLE 16
 
NO REDEMPTION
 
Section 16.01. No Redemption
85
ARTICLE 17
 
MISCELLANEOUS PROVISIONS
 
Section 17.01. Provisions Binding on Company’s Successors
86



iii
    

--------------------------------------------------------------------------------





Section 17.02. Official Acts by Successor Corporation
86
Section 17.03. Addresses for Notices, Etc
86
Section 17.04. Governing Law; Jurisdiction
87
Section 17.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee
87
Section 17.06. Legal Holidays
88
Section 17.07. No Security Interest Created
88
Section 17.08. Benefits of Indenture
88
Section 17.09. Table of Contents, Headings, Etc
88
Section 17.10. Authenticating Agent
88
Section 17.11. Execution in Counterparts
89
Section 17.12. Severability
90
Section 17.13. Waiver of Jury Trial
90
Section 17.14. Force Majeure
90
Section 17.15. Calculations
90
Section 17.16. USA PATRIOT Act
90
 
 
EXHIBIT
 
Exhibit A    Form of Note
A-1
 
 





    




iv
    

--------------------------------------------------------------------------------






INDENTURE dated as of August 10, 2015 among GNC HOLDINGS, INC., a Delaware
corporation, as issuer (the “Company,” as more fully set forth in Section 1.01),
the Subsidiary Guarantors (as defined in Section 1.01), as guarantors hereunder
and The Bank of New York Mellon Trust Company, N.A., a national banking
association, as trustee (the “Trustee,” as more fully set forth in Section
1.01).
W I T N E S S E T H:
WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its 1.50% Convertible Senior Notes due 2020 (the “Notes”), initially
in an aggregate principal amount not to exceed $287,500,000, and in order to
provide the terms and conditions upon which the Notes are to be authenticated,
issued and delivered, the Company has duly authorized the execution and delivery
of this Indenture; and
WHEREAS, each Subsidiary Guarantor has duly authorized the execution and
delivery of this Indenture and its Subsidiary Guarantee hereunder;
WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided; and
WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as in this Indenture provided, the valid, binding and
legal obligations of the Company, and this Indenture a valid agreement according
to its terms, have been done and performed, and the execution of this Indenture
and the issuance hereunder of the Notes have in all respects been duly
authorized.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the Holders thereof,
the Company and each Subsidiary Guarantor covenants and agrees with the Trustee
for the equal and proportionate benefit of the respective Holders from time to
time of the Notes (except as otherwise provided below), as follows:
ARTICLE 1
DEFINITIONS


Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. The words
“herein,” “hereof,” “hereunder” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.




1


    

--------------------------------------------------------------------------------





“Additional Shares” shall have the meaning specified in Section 14.03(a).
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing. Notwithstanding anything to the contrary
herein, the determination of whether one Person is an “Affiliate” of another
Person for purposes of this Indenture shall be made based on the facts at the
time such determination is made or required to be made, as the case may be,
hereunder.
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.
“Bid Solicitation Agent” means the Person appointed by the Company to solicit
bids for the Trading Price of the Notes in accordance with Section 14.01(b)(i).
The Trustee shall initially act as the Bid Solicitation Agent.
“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.
“Business Day” means, with respect to any Note, any day other than a Saturday, a
Sunday or a day on which the Federal Reserve Bank of New York or banking
institutions in New York are authorized or required by law or executive order to
close or be closed.
“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.
“Cash Settlement” shall have the meaning specified in Section 14.02(a).
“Clause A Distribution” shall have the meaning specified in Section 14.04(c).
“Clause B Distribution” shall have the meaning specified in Section 14.04(c).
“Clause C Distribution” shall have the meaning specified in Section 14.04(c).
“close of business” means 5:00 p.m. (New York City time).
“Combination Settlement” shall have the meaning specified in Section 14.02(a).




2


    

--------------------------------------------------------------------------------





“Commission” means the U.S. Securities and Exchange Commission.
“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.
“Common Stock” means the Class A common stock of the Company, par value $0.001
per share, at the date of this Indenture, subject to Section 14.07.
“Company” shall have the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 11, shall include its
successors and assigns.
“Company Order” means a written order of the Company, signed by (a) the
Company’s Chief Executive Officer, President, Executive or Senior Vice President
or any Vice President (whether or not designated by a number or numbers or word
or words added before or after the title “Vice President”) and (b) any such
other Officer designated in clause (a) of this definition or the Company’s
Treasurer or Assistant Treasurer or Secretary or any Assistant Secretary, and
delivered to the Trustee.
“Conversion Agent” shall have the meaning specified in Section 4.02.
“Conversion Date” shall have the meaning specified in Section 14.02(c).
“Conversion Obligation” shall have the meaning specified in Section 14.01(a).
“Conversion Price” means as of any time, $1,000, divided by the Conversion Rate
as of such time.
“Conversion Rate” shall have the meaning specified in Section 14.01(a).
“Corporate Trust Office” means the designated office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 525 William Penn Place, 38th Floor, Pittsburgh, PA
15259, Attention: Corporate Trust Administration, or such other address as the
Trustee may designate from time to time by notice to the Holders and the
Company, or the principal corporate trust office of any successor trustee (or
such other address as such successor trustee may designate from time to time by
notice to the Holders and the Company).
“Credit Agreement” means the credit agreement dated as of November 26, 2013
among GNC Corporation, General Nutrition Centers, Inc., the several lenders from
time to time party thereto, Goldman Sachs Bank USA, as Syndication Agent,
Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as
Co-Documentation Agents and JPMorgan Chase Bank, N.A., as Administrative Agent,
and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings, replacements (whether upon or after termination or
otherwise) or refinancing thereof and any indentures or credit facilities or
commercial paper facilities or debt securities with or issued to banks or other
institutional lenders or investors that




3


    

--------------------------------------------------------------------------------





replace, refund or refinance any part of the indebtedness under the credit
agreement or commitments thereunder, including any such replacement, refunding
or refinancing that increases the amount borrowable thereunder or alters the
maturity thereof or adds Subsidiaries as additional borrowers or guarantors
thereunder and whether by the same or any other agent, lender, or group of
lenders.
“Custodian” means the Trustee, as custodian for The Depository Trust Company,
with respect to the Global Notes, or any successor entity thereto.
“Daily Conversion Value” means, for each of the 25 consecutive Trading Days
during the Observation Period, 4% of the product of (a) the Conversion Rate on
such Trading Day and (b) the Daily VWAP for such Trading Day.
“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
25.
“Daily Settlement Amount,” for each of the 25 consecutive Trading Days during
the Observation Period, shall consist of:
(a)    cash in an amount equal to the lesser of (i) the Daily Measurement Value
and (ii) the Daily Conversion Value on such Trading Day; and
(b)    if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such Trading Day.
“Daily VWAP” means, for each of the 25 consecutive Trading Days during the
relevant Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “GNC <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for this purpose by the Company). The “Daily VWAP” shall be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.
“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.
“Defaulted Amounts” means any amounts on any Note (including, without
limitation, the Fundamental Change Repurchase Price, principal and interest)
that are payable but are not punctually paid or duly provided for; provided,
that for purposes of Sections 2.03(c) and 14.02(h), the term “Defaulted Amounts”
shall only mean defaulted interest.




4


    

--------------------------------------------------------------------------------





“Depositary” means, with respect to each Global Note, the Person specified in
Section 2.05(c) as the Depositary with respect to such Notes, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.
“Distributed Property” shall have the meaning specified in Section 14.04(c).
“Effective Date” shall have the meaning specified in Section 14.03(c), except
that, as used in Section 14.04 and Section 14.05, “Effective Date” means the
first date on which shares of the Common Stock trade on the applicable exchange
or in the applicable market, regular way, reflecting the relevant share split or
share combination, as applicable.
“Event of Default” shall have the meaning specified in Section 6.01.
“Ex-Dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Form of Assignment and Transfer” means the “Form of Assignment and Transfer”
attached as Attachment 3 to the Form of Note attached hereto as Exhibit A.
“Form of Fundamental Change Repurchase Notice” means the “Form of Fundamental
Change Repurchase Notice” attached as Attachment 2 to the Form of Note attached
hereto as Exhibit A.
“Form of Note” means the “Form of Note” attached hereto as Exhibit A.
“Form of Notice of Conversion” means the “Form of Notice of Conversion” attached
as Attachment 1 to the Form of Note attached hereto as Exhibit A.
“Fundamental Change” shall be deemed to have occurred at the time after the
Notes are originally issued if any of the following default changes occur:
(a)    a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, its Wholly Owned Subsidiaries and the employee
benefit plans of the Company and its Wholly Owned Subsidiaries, has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the Company’s Common Equity representing more than 50% of the
voting power of the Company’s Common Equity;
(b)    the consummation of (A) any recapitalization, reclassification or change
of the Common Stock (other than changes resulting from a subdivision or
combination) as a




5


    

--------------------------------------------------------------------------------





result of which the Common Stock would be converted into, or exchanged for,
stock, other securities, other property or assets; (B) any share exchange,
consolidation or merger of the Company pursuant to which the Common Stock will
be converted into cash, securities or other property or assets; or (C) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole, to any Person other than one of the Company’s
Wholly Owned Subsidiaries; provided, however, that a transaction described in
clause (B) in which the holders of all classes of the Company’s Common Equity
immediately prior to such transaction own, directly or indirectly, more than 50%
of all classes of Common Equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such transaction in
substantially the same proportions as such ownership immediately prior to such
transaction shall not be a Fundamental Change pursuant to this clause (b);
(c)    the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
(d)    the Common Stock (or other common stock underlying the Notes) ceases to
be listed or quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors);
provided, however, that a transaction or transactions described in clause (a) or
clause (b) above shall not constitute a Fundamental Change, if at least 90% of
the consideration received or to be received by the common stockholders of the
Company, excluding cash payments for fractional shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions and as a result of such transaction or transactions the Notes
become convertible into such consideration, excluding cash payments for
fractional shares (subject to the provisions of Section 14.02(a)). If any
transaction in which the Common Stock is replaced by the securities of another
entity occurs, following completion of any related Make-Whole Fundamental Change
Period (or, in the case of a transaction that would have been a Fundamental
Change or a Make-Whole Fundamental Change but for the proviso immediately
following clause (d) of the definition thereof, following the effective date of
such transaction) references to the Company in this definition shall instead be
references to such other entity.
“Fundamental Change Company Notice” shall have the meaning specified in Section
15.02(c).
“Fundamental Change Repurchase Date” shall have the meaning specified in Section
15.02(a).
“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 15.02(b)(i).




6


    

--------------------------------------------------------------------------------





“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 15.02(a).
“Global Note” shall have the meaning specified in Section 2.05(b).
“Guaranteed Obligations” shall have the meaning specified in Section
13.01(a)(i).
“Holder,” as applied to any Note, or other similar terms (but excluding the term
“beneficial holder”), means any Person in whose name at the time a particular
Note is registered on the Note Register.
“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.
“Initial Dividend Threshold” shall have the meaning specified in Section
14.04(d).
“Interest Payment Date” means each February 15 and August 15 of each year,
beginning on February 15, 2016.
“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is traded. If the Common Stock is not listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
“Last Reported Sale Price” shall be the last quoted bid price for the Common
Stock in the over-the-counter market on the relevant date as reported by OTC
Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted, the “Last Reported Sale Price” shall be the average of the mid-point of
the last bid and ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by the Company for this purpose.
“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change (as defined above and determined after giving effect to any
exceptions to or exclusions from such definition, but without regard to the
proviso in clause (b) of the definition thereof).
“Make-Whole Fundamental Change Period” shall have the meaning specified in
Section 14.03(a).
“Market Disruption Event” means, for the purposes of determining amounts due
upon conversion (a) a failure by the primary U.S. national or regional
securities exchange or market on which the Common Stock is listed or admitted
for trading to open for trading during its regular trading session or (b) the
occurrence or existence prior to 1:00 p.m., New York City time, on any Scheduled
Trading Day for the Common Stock for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by




7


    

--------------------------------------------------------------------------------





reason of movements in price exceeding limits permitted by the relevant stock
exchange or otherwise) in the Common Stock or in any options contracts or
futures contracts relating to the Common Stock.
“Maturity Date” means August 15, 2020.
“Measurement Period” shall have the meaning specified in Section 14.01(b)(i).
“Merger Common Stock” shall have the meaning specified in Section 14.07(e)(i).
“Merger Event” shall have the meaning specified in Section 14.07(a).
“Merger Valuation Percentage” for any Merger Event shall be equal to (x) the
arithmetic average of the Last Reported Sale Prices of one share of such Merger
Common Stock over the relevant Merger Valuation Period (determined as if
references to “Common Stock” in the definition of “Last Reported Sale Price”
were references to the “Merger Common Stock” for such Merger Event), divided by
(y) the arithmetic average of the Last Reported Sale Prices of one share of
Common Stock over the relevant Merger Valuation Period.
“Merger Valuation Period” for any Merger Event means the five consecutive
Trading Day period immediately preceding, but excluding, the effective date for
such Merger Event.
“Note” or “Notes” shall have the meaning specified in the first paragraph of the
recitals of this Indenture.
“Note Register” shall have the meaning specified in Section 2.05(a).
“Note Registrar” shall have the meaning specified in Section 2.05(a).
“Notice of Conversion” shall have the meaning specified in Section 14.02(b).
“Observation Period” with respect to any Note surrendered for conversion means:
(i) if the relevant Conversion Date occurs prior to May 15, 2020, the 25
consecutive Trading Day period beginning on, and including, the second Trading
Day immediately succeeding such Conversion Date; and (ii) if the relevant
Conversion Date occurs on or after May 15, 2020, the 25 consecutive Trading Days
beginning on, and including, the 27th Scheduled Trading Day immediately
preceding the Maturity Date.
“Offering Memorandum” means the preliminary offering memorandum dated August 4,
2015, as supplemented by the related pricing term sheet dated August 4, 2015,
relating to the offering and sale of the Notes.
“Officer” means, with respect to the Company or a Subsidiary Guarantor, the
President, the Chief Executive Officer, the Treasurer, the Secretary, any
Executive or Senior Vice President or any Vice President (whether or not
designated by a number or numbers or word or words added before or after the
title “Vice President”).




8


    

--------------------------------------------------------------------------------





“Officers’ Certificate,” (1) when used with respect to the Company, means a
certificate that is delivered to the Trustee and that is signed by (a) two
Officers of the Company or (b) one Officer of the Company and one of the
Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or
the Controller of the Company and (2) when used with respect to any Subsidiary
Guarantor, means a certificate that is delivered to the Trustee and that is
signed by (a) two Officers of such Subsidiary Guarantor or (b) one Officer of
such Subsidiary Guarantor and one of the Treasurer, any Assistant Treasurer, the
Secretary, any Assistant Secretary or the Controller of such Subsidiary
Guarantor. Each such certificate shall include the statements provided for in
Section 17.05 if and to the extent required by the provisions of such Section.
One of the Officers giving an Officers’ Certificate pursuant to Section 4.08
shall be the principal executive, financial or accounting officer of the
Company.
“open of business” means 9:00 a.m. (New York City time).
“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company or a Subsidiary Guarantor, or
other counsel acceptable to the Trustee, that is delivered to the Trustee. Each
such opinion shall include the statements provided for in Section 17.05 if and
to the extent required by the provisions of such Section 17.05.
“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 8.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:
(a)    Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;
(b)    Notes, or portions thereof, that have become due and payable and in
respect of which monies in the necessary amount shall have been deposited in
trust with the Trustee or with any Paying Agent (other than the Company) or
shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent);
(c)    Notes that have been paid pursuant to Section 2.06 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.06 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course;
(d)    Notes converted pursuant to Article 14 and required to be cancelled
pursuant to Section 2.08; and
(e)    Notes repurchased by the Company pursuant to the penultimate sentence of
Section 2.10.
“Paying Agent” shall have the meaning specified in Section 4.02.




9


    

--------------------------------------------------------------------------------





“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.
“Physical Notes” means permanent certificated Notes in registered form issued in
denominations of $1,000 principal amount and integral multiples thereof.
“Physical Settlement” shall have the meaning specified in Section 14.02(a).
“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other applicable
security) have the right to receive any cash, securities or other property or in
which the Common Stock (or such other security) is exchanged for or converted
into any combination of cash, securities or other property, the date fixed for
determination of holders of the Common Stock (or such other security) entitled
to receive such cash, securities or other property (whether such date is fixed
by the Board of Directors, by statute, by contract or otherwise).
“Reference Property” shall have the meaning specified in Section 14.07(a).
“Regular Record Date,” with respect to any Interest Payment Date, means the
February 1 or August 1 (whether or not such day is a Business Day) immediately
preceding the applicable February 15 or August 15 Interest Payment Date,
respectively.
“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.05(c).
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person's knowledge of and familiarity with the particular
subject and who, in each case, shall have direct responsibility for the
administration of this Indenture.
“Restricted Securities” shall have the meaning specified in Section 2.05(c).
“Rule 144” means Rule 144 as promulgated under the Securities Act.
“Rule 144A” means Rule 144A as promulgated under the Securities Act.




10


    

--------------------------------------------------------------------------------





“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not so
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Settlement Amount” has the meaning specified in Section 14.02(a)(iv).
“Settlement Method” means, with respect to any conversion of Notes, Physical
Settlement, Cash Settlement or Combination Settlement, as elected (or deemed to
have been elected) by the Company.
“Settlement Notice” has the meaning specified in Section 14.02(a)(iii).
“Significant Subsidiary” means a Subsidiary of the Company that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X
under the Exchange Act.
“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Notes to be received upon conversion as specified in the Settlement
Notice related to any converted Notes.
“Spin-Off” shall have the meaning specified in Section 14.04(c).
“Stock Price” shall have the meaning specified in Section 14.03(c).
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or (iii)
one or more Subsidiaries of such Person.
“Subsidiary Guarantee” means the guarantee by each Subsidiary Guarantor of the
Company’s obligations under this Indenture and the Notes, pursuant to Article 13
of this Indenture.
“Subsidiary Guarantors” means GNC Parent LLC, General Nutrition Centers, Inc.
and each of the Company’s current and future Wholly Owned Subsidiaries
(including, without limitation, GNC Corporation) that guarantees the obligations
of General Nutrition Centers, Inc. under the Credit Agreement.
“Successor Company” shall have the meaning specified in Section 11.01(a).




11


    

--------------------------------------------------------------------------------





“Trading Day” means a day on which (i) trading in the Common Stock (or other
security for which a closing sale price must be determined) generally occurs on
The New York Stock Exchange or, if the Common Stock (or such other security) is
not then listed on The New York Stock Exchange, on the principal other U.S.
national or regional securities exchange on which the Common Stock (or such
other security) is then listed or, if the Common Stock (or such other security)
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Common Stock (or such other security) is
then traded and (ii) a Last Reported Sale Price for the Common Stock (or such
other security) is available on such securities exchange or market; provided
that if the Common Stock (or such other security) is not so listed or traded,
“Trading Day” means a Business Day; and provided, further, that for purposes of
determining amounts due upon conversion only, “Trading Day” means a day on which
(x) there is no Market Disruption Event and (y) trading in the Common Stock
generally occurs on The New York Stock Exchange or, if the Common Stock is not
then listed on The New York Stock Exchange, on the principal other U.S. national
or regional securities exchange on which the Common Stock is then listed or, if
the Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Common Stock is then listed
or admitted for trading, except that if the Common Stock is not so listed or
admitted for trading, “Trading Day” means a Business Day.
“Trading Price” of the Notes on any date of determination means the average of
the secondary market bid quotations obtained in writing by the Bid Solicitation
Agent for $5,000,000 principal amount of Notes at approximately 3:30 p.m., New
York City time, on such determination date from three independent nationally
recognized securities dealers the Company selects for this purpose; provided
that if three such bids cannot reasonably be obtained by the Bid Solicitation
Agent but two such bids are obtained, then the average of the two bids shall be
used, and if only one such bid can reasonably be obtained by the Bid
Solicitation Agent, that one bid shall be used. If the Bid Solicitation Agent
cannot reasonably obtain at least one bid for $5,000,000 principal amount of
Notes from a nationally recognized securities dealer on any determination date,
then the Trading Price per $1,000 principal amount of Notes on such
determination date shall be deemed to be less than 98% of the product of the
Last Reported Sale Price of the Common Stock and the Conversion Rate.
“transfer” shall have the meaning specified in Section 2.05(c).
“Trigger Event” shall have the meaning specified in Section 14.04(c).
“Triggering Guarantee” shall have the meaning specified in Section 13.07.
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture; provided, however, that
in the event the Trust Indenture Act of 1939 is amended after the date hereof,
the term “Trust Indenture Act” shall mean, to the extent required by such
amendment, the Trust Indenture Act of 1939, as so amended.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor trustee shall have become such pursuant to the
applicable provisions




12


    

--------------------------------------------------------------------------------





of this Indenture, and thereafter “Trustee” shall mean or include each Person
who is then a Trustee hereunder.
“unit of Reference Property” shall have the meaning specified in Section
14.07(a).
“Valuation Period” shall have the meaning specified in Section 14.04(c).
“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed replaced by
a reference to “100%”.
Section 1.02. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Note in this Indenture shall be
deemed to include Additional Interest if, in such context, Additional Interest
is, was or would be payable pursuant to any of Section 4.06(d), Section 4.06(e)
and Section 6.03. Unless the context otherwise requires, any express mention of
Additional Interest in any provision hereof shall not be construed as excluding
Additional Interest in those provisions hereof where such express mention is not
made.
ARTICLE 2
    
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES
Section 2.01. Designation and Amount. The Notes shall be designated as the
“1.50% Convertible Senior Notes due 2020.” The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $287,500,000, subject to Section 2.10 and except for Notes
authenticated and delivered upon registration or transfer of, or in exchange
for, or in lieu of other Notes to the extent expressly permitted hereunder.
Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, the terms and provisions of which shall
constitute, and are hereby expressly incorporated in and made a part of this
Indenture. To the extent applicable, the Company and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.
Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian or the Depositary, or as may be
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.
Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the Officer executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with




13


    

--------------------------------------------------------------------------------





the provisions of this Indenture, or as may be required to comply with any law
or with any rule or regulation made pursuant thereto or with any rule or
regulation of any securities exchange or automated quotation system on which the
Notes may be listed or designated for issuance, or to conform to usage or to
indicate any special limitations or restrictions to which any particular Notes
are subject.
Each Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect repurchases,
cancellations, conversions, transfers or exchanges permitted hereby. Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in such manner and
upon instructions given by the Holder of such Notes in accordance with this
Indenture. Payment of principal (including the Fundamental Change Repurchase
Price, if applicable) of, and accrued and unpaid interest on, a Global Note
shall be made to the Holder of such Note on the date of payment upon surrender
of such Global Note to the Paying Agent, unless a record date or other means of
determining Holders eligible to receive payment is provided for herein.
Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts. (a) The Notes shall be issuable in registered form without coupons in
denominations of $1,000 principal amount and integral multiples thereof. Each
Note shall be dated the date of its authentication and shall bear interest from
the date specified on the face of such Note. Accrued interest on the Notes shall
be computed on the basis of a 360-day year composed of twelve 30-day months and,
for partial months, on the basis of the number of days actually elapsed in a
30-day month.
(b)    The Person in whose name any Note (or its Predecessor Note) is registered
on the Note Register at the close of business on any Regular Record Date with
respect to any Interest Payment Date shall be entitled to receive the interest
payable on such Interest Payment Date. The principal amount of any Note (x) in
the case of any Physical Note, shall be payable at the office or agency of the
Company maintained by the Company for such purposes in the Borough of Manhattan,
The City of New York, which shall initially be the Corporate Trust Office and
(y) in the case of any Global Note, shall be payable by wire transfer of
immediately available funds to the account of the Depositary or its nominee. The
Company shall pay interest (i) on any Physical Notes either by check mailed to
each Holder or, upon application by such a Holder to the Paying Agent not later
than the relevant Regular Record Date, by wire transfer in immediately available
funds to that Holder’s account within the United States, which application shall
remain in effect until the Holder notifies, in writing, the Note Registrar to
the contrary or (ii) on any Global Note by wire transfer of immediately
available funds to the account of the Depositary or its nominee.
(c)    Any Defaulted Amounts shall forthwith cease to be payable to the Holder
on the relevant payment date but shall accrue interest per annum at the rate
borne by the Notes, subject




14


    

--------------------------------------------------------------------------------





to the enforceability thereof under applicable law, from, and including, such
relevant payment date, and such Defaulted Amounts together with such interest
thereon shall be paid by the Company, at its election in each case, as provided
in clause (i) or (ii) below:
(i)    The Company may elect to make payment of any Defaulted Amounts to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Amounts, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of the Defaulted
Amounts proposed to be paid on each Note and the date of the proposed payment
(which shall be not less than 25 days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Amounts or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Amounts as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Amounts which shall be not more than 15 days and not less than
10 days prior to the date of the proposed payment, and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Company shall promptly notify the Trustee of such special record date and the
Trustee, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Amounts and the special record date
therefor to be mailed, first-class postage prepaid, to each Holder at its
address as it appears in the Note Register, not less than 10 days prior to such
special record date. Notice of the proposed payment of such Defaulted Amounts
and the special record date therefor having been so mailed, such Defaulted
Amounts shall be paid to the Persons in whose names the Notes (or their
respective Predecessor Notes) are registered at the close of business on such
special record date and shall no longer be payable pursuant to the following
clause (ii) of this Section 2.03(c).
(ii)    The Company may make payment of any Defaulted Amounts in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.
Section 2.04. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual or facsimile
signature of its Chief Executive Officer, President, Chief Financial Officer,
Treasurer, Secretary or any of its Executive or Senior Vice Presidents.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together




15


    

--------------------------------------------------------------------------------





with a Company Order for the authentication and delivery of such Notes, and the
Trustee in accordance with such Company Order shall authenticate and deliver
such Notes, without any further action by the Company hereunder, subject to the
receipt of such opinions and certificates to which the Trustee is entitled
hereunder or that are required to be delivered to the Trustee by the provisions
of this Indenture.
Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually by an authorized signatory of the Trustee (or an
authenticating agent appointed by the Trustee as provided by Section 17.10),
shall be entitled to the benefits of this Indenture or be valid or obligatory
for any purpose. Such certificate by the Trustee (or such an authenticating
agent) upon any Note executed by the Company shall be conclusive evidence that
the Note so authenticated has been duly authenticated and delivered hereunder
and that the Holder is entitled to the benefits of this Indenture.
In case any Officer of the Company who shall have signed any of the Notes shall
cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such Officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the Officers of the
Company, although at the date of the execution of this Indenture any such person
was not such an Officer.
Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary. (iii) The Company shall cause to be kept at the Corporate
Trust Office a register (the register maintained in such office or in any other
office or agency of the Company designated pursuant to Section 4.02, the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Notes and of transfers of
Notes. Such register shall be in written form or in any form capable of being
converted into written form within a reasonable period of time. The Trustee is
hereby initially appointed the “Note Registrar” for the purpose of registering
Notes and transfers of Notes as herein provided. The Company may appoint one or
more co-Note Registrars in accordance with Section 4.02.
Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-Note Registrar, and satisfaction of the requirements for such transfer
set forth in this Section 2.05, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.
Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 4.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Holder making
the exchange is entitled to receive, bearing registration numbers not
contemporaneously outstanding.




16


    

--------------------------------------------------------------------------------





All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-Note Registrar) be duly endorsed, or be accompanied by
a written instrument or instruments of transfer in form satisfactory to the
Company and duly executed, by the Holder thereof or its attorney-in-fact duly
authorized in writing.
No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent for any exchange or
registration of transfer of Notes, but the Company may require a Holder to pay a
sum sufficient to cover any documentary, stamp or similar issue or transfer tax
required in connection therewith as a result of the name of the Holder of new
Notes issued upon such exchange or registration of transfer being different from
the name of the Holder of the old Notes surrendered for exchange or registration
of transfer.
None of the Company, the Trustee, the Note Registrar or any co-Note Registrar
shall be required to exchange or register a transfer of (i) any Notes
surrendered for conversion or, if a portion of any Note is surrendered for
conversion, such portion thereof surrendered for conversion or (ii) any Notes,
or a portion of any Note, surrendered for repurchase (and not withdrawn) in
accordance with Article 15.
All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.
(b)    So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, subject to the fourth paragraph
from the end of Section 2.05(c) all Notes shall be represented by one or more
Notes in global form (each, a “Global Note”) registered in the name of the
Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
Physical Note shall be effected through the Depositary (but not the Trustee or
the Custodian) in accordance with this Indenture (including the restrictions on
transfer set forth herein) and the procedures of the Depositary therefor and the
Trustee and the Custodian shall have no responsibilities with respect to any
such transfers.
(c)    Every Note that bears or is required under this Section 2.05(c) to bear
the legend set forth in this Section 2.05(c) (together with any Common Stock
issued upon conversion of the Notes that is required to bear the legend set
forth in Section 2.05(d), collectively, the “Restricted Securities”) shall be
subject to the restrictions on transfer set forth in this Section 2.05(c)
(including the legend set forth below), unless such restrictions on transfer
shall be eliminated or otherwise waived by written consent of the Company, and
the Holder of each such Restricted Security, by such Holder’s acceptance
thereof, agrees to be bound by all such restrictions on transfer. As used in
this Section 2.05(c) and Section 2.05(d), the term “transfer” encompasses any
sale, pledge, transfer or other disposition whatsoever of any Restricted
Security.
Until the date (the “Resale Restriction Termination Date”) that is the later of
(1) the date that is one year after the last date of original issuance of the
Notes, or such shorter period of




17


    

--------------------------------------------------------------------------------





time as permitted by Rule 144 or any successor provision thereto, and (2) such
later date, if any, as may be required by applicable law, any certificate
evidencing such Note (and all securities issued in exchange therefor or
substitution thereof, other than Common Stock, if any, issued upon conversion
thereof, which shall bear the legend set forth in Section 2.05(d), if
applicable) shall bear a legend in substantially the following form (unless such
Notes have been transferred pursuant to a registration statement that has become
or been declared effective under the Securities Act and that continues to be
effective at the time of such transfer, or sold pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Company in writing, with
notice thereof to the Trustee):
THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)    REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2)    AGREES FOR THE BENEFIT OF GNC HOLDINGS, INC. (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
(A)    TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.




18


    

--------------------------------------------------------------------------------





PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the Form of
Assignment and Transfer has been checked.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Global
Note (including any transfers between or among Depositary participants, members
or beneficial owners in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.
Any Note (or security issued in exchange or substitution therefor) (i) as to
which such restrictions on transfer shall have expired in accordance with their
terms, (ii) that has been transferred pursuant to a registration statement that
has become effective or been declared effective under the Securities Act and
that continues to be effective at the time of such transfer or (iii) that has
been sold pursuant to the exemption from registration provided by Rule 144 or
any similar provision then in force under the Securities Act, may, upon
surrender of such Note for exchange to the Note Registrar in accordance with the
provisions of this Section 2.05, be exchanged for a new Note or Notes, of like
tenor and aggregate principal amount, which shall not bear the restrictive
legend required by this Section 2.05(c) and shall not be assigned a restricted
CUSIP number. The Company shall be entitled to instruct the Custodian in writing
to so surrender any Global Note as to which any of the conditions set forth in
clause (i) through (iii) of the immediately preceding sentence have been
satisfied, and, upon such instruction, the Custodian shall so surrender such
Global Note for exchange; and any new Global Note so exchanged therefor shall
not bear the restrictive legend specified in this Section 2.05(c) and shall not
be assigned a restricted CUSIP number. The Company shall promptly notify the
Trustee upon the occurrence of the Resale Restriction Termination Date and
promptly after a registration statement, if any, with respect to the Notes or
any Common Stock issued upon conversion of the Notes has been declared effective
under the Securities Act.
Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.05(c)), a Global Note may not be
transferred as a whole or in part except (i) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a




19


    

--------------------------------------------------------------------------------





successor Depositary or a nominee of such successor Depositary and (ii) for
exchange of a Global Note or a portion thereof for one or more Physical Notes in
accordance with the second immediately succeeding paragraph.
The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as Depositary
with respect to each Global Note. Initially, each Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Trustee as custodian for Cede & Co.
If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days or (iii) an Event of Default with
respect to the Notes has occurred and is continuing and a beneficial owner of
any Note requests that its beneficial interest therein be issued as a Physical
Note, the Company shall execute, and the Trustee, upon receipt of an Officers’
Certificate and a Company Order for the authentication and delivery of Notes,
shall authenticate and deliver (x) in the case of clause (iii), a Physical Note
to such beneficial owner in a principal amount equal to the principal amount of
such Note corresponding to such beneficial owner’s beneficial interest and (y)
in the case of clause (i) or (ii), Physical Notes to each beneficial owner of
the related Global Notes (or a portion thereof) in an aggregate principal amount
equal to the aggregate principal amount of such Global Notes in exchange for
such Global Notes, and upon delivery of the Global Notes to the Trustee such
Global Notes shall be canceled.
Physical Notes issued in exchange for all or a part of the Global Note pursuant
to this Section 2.05(c) shall be registered in such names and in such authorized
denominations as the Depositary, pursuant to instructions from its direct or
indirect participants or otherwise, or, in the case of clause (iii) of the
immediately preceding paragraph, the relevant beneficial owner, shall instruct
the Trustee. Upon execution and authentication, the Trustee shall deliver such
Physical Notes to the Persons in whose names such Physical Notes are so
registered.
At such time as all interests in a Global Note have been converted, canceled,
repurchased or transferred, such Global Note shall be, upon receipt thereof,
canceled by the Trustee in accordance with standing procedures and existing
instructions between the Depositary and the Custodian. At any time prior to such
cancellation, if any interest in a Global Note is exchanged for Physical Notes,
converted, canceled, repurchased or transferred to a transferee who receives
Physical Notes therefor or any Physical Note is exchanged or transferred for
part of such Global Note, the principal amount of such Global Note shall, in
accordance with the standing procedures and instructions existing between the
Depositary and the Custodian, be appropriately reduced or increased, as the case
may be, and an endorsement shall be made on such Global Note, by the Trustee or
the Custodian, at the direction of the Trustee, to reflect such reduction or
increase.
None of the Company, the Trustee or any agent of the Company or the Trustee
shall have any responsibility or liability for any aspect of the records
relating to or payments made on




20


    

--------------------------------------------------------------------------------





account of beneficial ownership interests of a Global Note or maintaining,
supervising or reviewing any records relating to such beneficial ownership
interests.
(d)    Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of a Note shall bear a legend
in substantially the following form (unless such Common Stock has been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or such Common Stock has been issued upon conversion of a Note that has
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or unless otherwise agreed by the Company with written notice thereof to
the Trustee and any transfer agent for the Common Stock):
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)    REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2)    AGREES FOR THE BENEFIT OF GNC HOLDINGS, INC. (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE OF THE SERIES OF NOTES UPON THE CONVERSION OF WHICH
THIS SECURITY WAS ISSUED OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144
UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
(A)    TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR




21


    

--------------------------------------------------------------------------------





(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
Any such Common Stock (i) as to which such restrictions on transfer shall have
expired in accordance with their terms, (ii) that has been transferred pursuant
to a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer
or (iii) that has been sold pursuant to the exemption from registration provided
by Rule 144 or any similar provision then in force under the Securities Act,
may, upon surrender of the certificates representing such shares of Common Stock
for exchange in accordance with the procedures of the transfer agent for the
Common Stock, be exchanged for a new certificate or certificates for a like
aggregate number of shares of Common Stock, which shall not bear the restrictive
legend required by this Section 2.05(d).
(e)    Any Note or Common Stock issued upon the conversion or exchange of a Note
that is repurchased or owned by any Affiliate of the Company (or any Person who
was an Affiliate of the Company at any time during the three months preceding)
may not be resold by such Affiliate (or such Person, as the case may be) unless
registered under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such Note or Common Stock, as the case may be, no longer being a “restricted
security” (as defined under Rule 144). The Company shall cause any Note that is
repurchased or owned by it to be surrendered to the Trustee for cancellation in
accordance with Section 2.08.
Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
registration number not contemporaneously outstanding, in exchange and
substitution for the mutilated Note, or in lieu of and in substitution for the
Note so destroyed, lost or stolen. In every case the applicant for a substituted
Note shall furnish to the Company, to the Trustee and, if applicable, to such
authenticating agent such security or indemnity as may be required by them to
save each of them harmless from any loss, liability, cost or expense caused by
or connected with such substitution, and, in every case of destruction, loss or
theft, the applicant shall also furnish to the Company, to the Trustee and, if
applicable, to




22


    

--------------------------------------------------------------------------------





such authenticating agent evidence to their satisfaction of the destruction,
loss or theft of such Note and of the ownership thereof.
The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may require.
No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent upon the issuance of any
substitute Note, but the Company may require a Holder to pay a sum sufficient to
cover any documentary, stamp or similar issue or transfer tax required in
connection therewith as a result of the name of the Holder of the new substitute
Note being different from the name of the Holder of the old Note that became
mutilated or was destroyed, lost or stolen. In case any Note that has matured or
is about to mature or has been surrendered for required repurchase or is about
to be converted in accordance with Article 14 shall become mutilated or be
destroyed, lost or stolen, the Company may, in its sole discretion, instead of
issuing a substitute Note, pay or authorize the payment of or convert or
authorize the conversion of the same (without surrender thereof except in the
case of a mutilated Note), as the case may be, if the applicant for such payment
or conversion shall furnish to the Company, to the Trustee and, if applicable,
to such authenticating agent such security or indemnity as may be required by
them to save each of them harmless for any loss, liability, cost or expense
caused by or connected with such substitution, and, in every case of
destruction, loss or theft, evidence satisfactory to the Company, the Trustee
and, if applicable, any Paying Agent or Conversion Agent of the destruction,
loss or theft of such Note and of the ownership thereof.
Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement, payment, conversion or repurchase of mutilated,
destroyed, lost or stolen Notes and shall preclude any and all other rights or
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement, payment, conversion or repurchase of
negotiable instruments or other securities without their surrender.
Section 2.07. Temporary Notes. Pending the preparation of Physical Notes, the
Company may execute and the Trustee or an authenticating agent appointed by the
Trustee shall, upon written request of the Company, authenticate and deliver
temporary Notes (printed or lithographed). Temporary Notes shall be issuable in
any authorized denomination, and substantially in the form of the Physical Notes
but with such omissions, insertions and variations as may be appropriate for
temporary Notes, all as may be determined by the Company. Every such temporary
Note shall be executed by the Company and authenticated by the Trustee or such
authenticating agent upon the same conditions and in substantially the same
manner, and with the same effect, as the Physical Notes. Without unreasonable
delay, the Company shall execute and deliver to the Trustee or such
authenticating agent Physical Notes (other than any Global Note)




23


    

--------------------------------------------------------------------------------





and thereupon any or all temporary Notes (other than any Global Note) may be
surrendered in exchange therefor, at each office or agency maintained by the
Company pursuant to Section 4.02 and the Trustee or such authenticating agent
shall authenticate and deliver in exchange for such temporary Notes an equal
aggregate principal amount of Physical Notes. Such exchange shall be made by the
Company at its own expense and without any charge therefor. Until so exchanged,
the temporary Notes shall in all respects be entitled to the same benefits and
subject to the same limitations under this Indenture as Physical Notes
authenticated and delivered hereunder.
Section 2.08. Cancellation of Notes Paid, Converted, Etc. The Company shall
cause all Notes surrendered for the purpose of payment, repurchase, registration
of transfer or exchange or conversion, if surrendered to any Person other than
the Trustee (including any of the Company’s agents, Subsidiaries or Affiliates),
to be surrendered to the Trustee for cancellation. All Notes delivered to the
Trustee for cancellation shall be canceled promptly by it, and no Notes shall be
authenticated in exchange thereof except as expressly permitted by any of the
provisions of this Indenture. The Trustee shall dispose of canceled Notes in
accordance with its customary procedures and, after such disposition, shall
deliver a certificate of such disposition to the Company, at the Company’s
written request in a Company Order.
Section 2.09. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Holders as a convenience to such Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Company shall promptly notify the Trustee in writing of any
change in the “CUSIP” numbers.
Section 2.10. Additional Notes; Repurchases. The Company may, without the
consent of the Holders and notwithstanding Section 2.01, reopen this Indenture
and issue additional Notes hereunder with the same terms as the Notes initially
issued hereunder (other than differences in the issue price and interest accrued
prior to the issue date of such additional Notes and, if applicable, the initial
Interest Payment Date) in an unlimited aggregate principal amount; provided that
if any such additional Notes are not fungible with the Notes initially issued
hereunder for U.S. federal income tax purposes, such additional Notes shall have
a separate CUSIP number. Prior to the issuance of any such additional Notes, the
Company shall deliver to the Trustee a Company Order, an Officers’ Certificate
and an Opinion of Counsel, such Officers’ Certificate and Opinion of Counsel to
cover such matters, in addition to those required by Section 17.05, as the
Trustee shall reasonably request. In addition, the Company may, to the extent
permitted by law, and directly or indirectly (regardless of whether such Notes
are surrendered to the Company), repurchase Notes in the open market or
otherwise, whether by the Company or its Subsidiaries or through a private or
public tender or exchange offer or through counterparties to private agreements,
including by cash-settled swaps or other derivatives. The Company shall cause
any Notes so repurchased (other than Notes repurchased pursuant to cash-settled
swaps or other derivatives) to be surrendered to the Trustee for cancellation in
accordance with Section 2.08 and such Notes shall no longer be considered
outstanding under this Indenture upon their repurchase.




24


    

--------------------------------------------------------------------------------





ARTICLE 3
    
SATISFACTION AND DISCHARGE
Section 3.01. Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officers’ Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when (i) (i) all
Notes theretofore authenticated and delivered (other than Notes which have been
destroyed, lost or stolen and which have been replaced, paid or converted as
provided in Section 2.06) have been delivered to the Trustee for cancellation;
or (ii) the Company has deposited with the Trustee or delivered to Holders, as
applicable, after the Notes have become due and payable, whether on the Maturity
Date, any Fundamental Change Repurchase Date, upon conversion or otherwise, cash
or cash, shares of Common Stock or a combination thereof, as applicable, solely
to satisfy the Company’s Conversion Obligation, sufficient to pay all of the
outstanding Notes and all other sums due and payable under this Indenture by the
Company; and (ii) the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with. Notwithstanding the satisfaction and
discharge of this Indenture, the obligations of the Company to the Trustee under
Section 7.06 shall survive.
ARTICLE 4
    
PARTICULAR COVENANTS OF THE COMPANY
Section 4.01. Payment of Principal and Interest. The Company covenants and
agrees that it will cause to be paid the principal (including the Fundamental
Change Repurchase Price, if applicable) of, and accrued and unpaid interest on,
each of the Notes at the places, at the respective times and in the manner
provided herein and in the Notes.
Section 4.02. Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, The City of New York, an office or agency where the Notes
may be surrendered for registration of transfer or exchange or for presentation
for payment or repurchase (“Paying Agent”) or for conversion (“Conversion
Agent”) and where notices and demands to or upon the Company in respect of the
Notes and this Indenture may be served. The Company will give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office or the office or agency of the Trustee in
the Borough of Manhattan, The City of New York.
The Company may also from time to time designate as co-Note Registrars one or
more other offices or agencies where the Notes may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations; provided that no such designation or rescission shall in any
manner relieve the Company of its obligation to maintain an office or




25


    

--------------------------------------------------------------------------------





agency in the Borough of Manhattan, The City of New York, for such purposes. The
Company will give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency. The terms “Paying Agent” and “Conversion Agent” include any such
additional or other offices or agencies, as applicable.
The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office as the
office or agency in the Borough of Manhattan, The City of New York, where Notes
may be surrendered for registration of transfer or exchange or for presentation
for payment or repurchase or for conversion and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served.
Section 4.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 7.09, a Trustee, so that there shall
at all times be a Trustee hereunder.
Section 4.04. Provisions as to Paying Agent. (i) If the Company shall appoint a
Paying Agent other than the Trustee, the Company will cause such Paying Agent to
execute and deliver to the Trustee an instrument in which such agent shall agree
with the Trustee, subject to the provisions of this Section 4.04:
(ii)    that it will hold all sums held by it as such agent for the payment of
the principal (including the Fundamental Change Repurchase Price, if applicable)
of, and accrued and unpaid interest on, the Notes in trust for the benefit of
the Holders of the Notes;
(iii)    that it will give the Trustee prompt notice of any failure by the
Company to make any payment of the principal (including the Fundamental Change
Repurchase Price, if applicable) of, and accrued and unpaid interest on, the
Notes when the same shall be due and payable; and
(iv)    that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.
The Company shall, on or before each due date of the principal (including the
Fundamental Change Repurchase Price, if applicable) of, or accrued and unpaid
interest on, the Notes, deposit with the Paying Agent a sum sufficient to pay
such principal (including the Fundamental Change Repurchase Price, if
applicable) or accrued and unpaid interest, and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of any failure to take
such action; provided that if such deposit is made on the due date, such deposit
must be received by the Paying Agent by 11:00 a.m., New York City time, on such
date.
(b)    If the Company shall act as its own Paying Agent, it will, on or before
each due date of the principal (including the Fundamental Change Repurchase
Price, if applicable) of, and accrued and unpaid interest on, the Notes, set
aside, segregate and hold in trust for the benefit of the Holders of the Notes a
sum sufficient to pay such principal (including the Fundamental




26


    

--------------------------------------------------------------------------------





Change Repurchase Price, if applicable) and accrued and unpaid interest so
becoming due and will promptly notify the Trustee in writing of any failure to
take such action and of any failure by the Company to make any payment of the
principal (including the Fundamental Change Repurchase Price, if applicable) of,
or accrued and unpaid interest on, the Notes when the same shall become due and
payable.
(c)    Anything in this Section 4.04 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay, cause to be paid or
deliver to the Trustee all sums or amounts held in trust by the Company or any
Paying Agent hereunder as required by this Section 4.04, such sums or amounts to
be held by the Trustee upon the trusts herein contained and upon such payment or
delivery by the Company or any Paying Agent to the Trustee, the Company or such
Paying Agent shall be released from all further liability but only with respect
to such sums or amounts.
(d)    Any money and shares of Common Stock deposited with the Trustee, any
Paying Agent or the Conversion Agent, or then held by the Company, in trust for
the payment of the principal (including the Fundamental Change Repurchase Price,
if applicable) of, accrued and unpaid interest on and the consideration due upon
conversion of any Note and remaining unclaimed for two years after such
principal (including the Fundamental Change Repurchase Price, if applicable),
interest or consideration due upon conversion has become due and payable shall
be paid to the Company on request of the Company contained in an Officers’
Certificate, or (if then held by the Company) shall be discharged from such
trust; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent or the Conversion Agent with respect to such trust
money and shares of Common Stock, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in a newspaper published in
the English language, customarily published on each Business Day and of general
circulation in The Borough of Manhattan, The City of New York, notice that such
money and shares of Common Stock remain unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money and shares of Common Stock then
remaining will be repaid or delivered to the Company.
Section 4.05. Existence. Subject to Article 11, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence.
Section 4.06. Rule 144A Information Requirement and Annual Reports. (i) At any
time the Company is not subject to Section 13 or 15(d) of the Exchange Act, the
Company shall, so long as any of the Notes or any shares of Common Stock
issuable upon conversion thereof shall, at such time, constitute “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, upon
written request, promptly provide to any Holder, beneficial owner or prospective
purchaser of such Notes or any shares of Common Stock issuable upon conversion
of such Notes, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act to facilitate the resale of such Notes or
shares of Common Stock pursuant to Rule




27


    

--------------------------------------------------------------------------------





144A. The Company shall take such further action as any Holder or beneficial
owner of such Notes or such Common Stock may reasonably request to the extent
from time to time required to enable such Holder or beneficial owner to sell
such Notes or shares of Common Stock in accordance with Rule 144A, as such rule
may be amended from time to time.
(b)    The Company shall file with the Trustee, within 15 days after the same
are required to be filed with the Commission, copies of any documents or reports
that the Company is required to file with the Commission pursuant to Section 13
or 15(d) of the Exchange Act (giving effect to any grace period provided by Rule
12b-25 under the Exchange Act). Any such document or report that the Company
files with the Commission via the Commission’s EDGAR system shall be deemed to
be filed with the Trustee for purposes of this Section 4.06(b) at the time such
documents are filed via the EDGAR system.
(c)    Delivery of the reports and documents described in subsection (b) above
to the Trustee is for informational purposes only, and the Trustee’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to conclusively rely on an Officers’ Certificate).
(d)    If, at any time during the six-month period beginning on, and including,
the date that is six months after the last date of original issuance of the
Notes, the Company fails to timely file any document or report that it is
required to file with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act, as applicable (after giving effect to all applicable grace periods
thereunder and other than reports on Form 8-K), or the Notes are not otherwise
freely tradable by Holders other than the Company’s Affiliates or Holders that
were the Company’s Affiliates at any time during the three months preceding (as
a result of restrictions pursuant to U.S. securities laws or the terms of this
Indenture or the Notes), the Company shall pay Additional Interest on the Notes.
Such Additional Interest shall accrue on the Notes at the rate of 0.50% per
annum of the principal amount of the Notes outstanding for each day during such
period for which the Company’s failure to file has occurred and is continuing or
the Notes are not otherwise freely tradable by Holders other than the Company’s
Affiliates (or Holders that have been the Company’s Affiliates at any time
during the three months preceding) without restrictions pursuant to U.S.
securities laws or the terms of this Indenture or the Notes. As used in this
Section 4.06(d), documents or reports that the Company is required to “file”
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act does not
include documents or reports that the Company furnishes to the Commission
pursuant to Section 13 or 15(d) of the Exchange Act.
(e)    If, and for so long as, the restrictive legend on the Notes specified in
Section 2.05(c) has not been removed, the Notes are assigned a restricted CUSIP
or the Notes are not otherwise freely tradable by Holders other than the
Company’s Affiliates or Holders that were the Company’s Affiliates at any time
during the three months preceding (without restrictions pursuant to U.S.
securities laws or the terms of this Indenture or the Notes) as of the 365th day
after the last date of original issuance of the Notes, the Company shall pay
Additional Interest on the Notes at a rate equal to 0.50% per annum of the
principal amount of Notes outstanding until




28


    

--------------------------------------------------------------------------------





the restrictive legend on the Notes has been removed in accordance with Section
2.05(c), the Notes are assigned an unrestricted CUSIP and the Notes are freely
tradable by Holders other than the Company’s Affiliates (or Holders that were
the Company’s Affiliates at any time during the three months preceding) (without
restrictions pursuant to U.S. securities laws or the terms of this Indenture or
the Notes).
(f)    Additional Interest will be payable in arrears on each Interest Payment
Date following accrual in the same manner and to the same Persons as regular
interest on the Notes.
(g)    The Additional Interest that is payable in accordance with Section
4.06(d) or Section 4.06(e) shall be in addition to, and not in lieu of, any
Additional Interest that may be payable as a result of the Company’s election
pursuant to Section 6.03.
(h)    If Additional Interest is payable by the Company pursuant to Section
4.06(d) or Section 4.06(e), the Company shall deliver to the Trustee an
Officers’ Certificate to that effect stating (i) the amount of such Additional
Interest that is payable and (ii) the date on which such Additional Interest is
payable and promptly after any such Additional Interest ceases to accrue and be
payable, the Company shall deliver to the Trustee an Officers’ Certificate to
that effect. Unless and until a Responsible Officer of the Trustee receives at
the Corporate Trust Office such a certificate, the Trustee may assume without
inquiry that no such Additional Interest is payable. If the Company has paid
Additional Interest directly to the Persons entitled to it, the Company shall
deliver to the Trustee an Officers’ Certificate setting forth the particulars of
such payment.
Section 4.07. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law that would prohibit or forgive the
Company from paying all or any portion of the principal of or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or that may affect the covenants or the performance of this Indenture;
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.
Section 4.08. Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each fiscal year
of the Company (beginning with the fiscal year ending on December 31, 2015) an
Officers’ Certificate stating whether the signers thereof have knowledge of any
Default under this Indenture and, if so, specifying each such Default and the
nature thereof.
In addition, the Company shall deliver to the Trustee, as soon as possible, and
in any event within 30 days after the occurrence of any Event of Default or
Default, an Officers’ Certificate setting forth the details of such Event of
Default or Default, its status and the action that the Company is taking or
proposing to take in respect thereof.




29


    

--------------------------------------------------------------------------------





Section 4.09. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
ARTICLE 5
    
LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE
Section 5.01. Lists of Holders. The Company covenants and agrees that it will
furnish or cause to be furnished to the Trustee, semi-annually, not more than 15
days after each February 1 and August 1 in each year beginning with February 1,
2016, and at such other times as the Trustee may request in writing, within 30
days after receipt by the Company of any such request (or such lesser time as
the Trustee may reasonably request in order to enable it to timely provide any
notice to be provided by it hereunder), a list in such form as the Trustee may
reasonably require of the names and addresses of the Holders as of a date not
more than 15 days (or such other date as the Trustee may reasonably request in
order to so provide any such notices) prior to the time such information is
furnished, except that no such list need be furnished so long as the Trustee is
acting as Note Registrar.
Section 5.02. Preservation and Disclosure of Lists. The Trustee shall preserve,
in as current a form as is reasonably practicable, all information as to the
names and addresses of the Holders contained in the most recent list furnished
to it as provided in Section 5.01 or maintained by the Trustee in its capacity
as Note Registrar, if so acting. The Trustee may destroy any list furnished to
it as provided in Section 5.01 upon receipt of a new list so furnished.
ARTICLE 6
    
DEFAULTS AND REMEDIES
Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default” with respect to the Notes:
(f)    default in any payment of interest on any Note when due and payable, and
the default continues for a period of 30 days;
(g)    default in the payment of principal of any Note when due and payable on
the Maturity Date, upon any required repurchase, upon declaration of
acceleration or otherwise;
(h)    failure by the Company to comply with its obligation to convert the Notes
in accordance with this Indenture upon exercise of a Holder’s conversion right;
(i)    failure by the Company to issue a Fundamental Change Company Notice in
accordance with Section 15.02(c) or notice of a specified corporate event in
accordance with Section 14.01(b)(ii) or 14.01(b)(iii), in each case when due;
(j)    failure by the Company to comply with its obligations under Article 11;




30


    

--------------------------------------------------------------------------------





(k)    failure by the Company for 60 days after written notice from the Trustee
or the Holders of at least 25% in principal amount of the Notes then outstanding
(with a copy to the Trustee) has been received by the Company to comply with any
of its other agreements contained in the Notes or this Indenture;
(l)    default by the Company or any Subsidiary of the Company with respect to
any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $25,000,000 (or its foreign currency equivalent) in
the aggregate of the Company and/or any such Subsidiary, whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise;
(m)    a final judgment or judgments for the payment of $25,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against the Company or any Subsidiary of
the Company, which judgment is not discharged or stayed within 60 days after (i)
the date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;
(n)    the Company, any Subsidiary Guarantor or any Significant Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to the Company, any such Subsidiary
Guarantor or any such Significant Subsidiary or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Company, any such Subsidiary Guarantor or any such Significant
Subsidiary or any substantial part of its property, or shall consent to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due;
(o)    an involuntary case or other proceeding shall be commenced against the
Company, any Subsidiary Guarantor or any Significant Subsidiary seeking
liquidation, reorganization or other relief with respect to the Company, such
Subsidiary Guarantor or such Significant Subsidiary or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of the Company, such Subsidiary Guarantor or such Significant
Subsidiary or any substantial part of its property, and such involuntary case or
other proceeding shall remain undismissed and unstayed for a period of 30
consecutive days; or
(p)    except as permitted in this Indenture, any Subsidiary Guarantee shall be
held in any judicial proceeding to be unenforceable or invalid or shall cease
for any reason to be in full force and effect, or any Subsidiary Guarantor, or
any Person acting on its behalf, shall deny or disaffirm its obligation under
the Subsidiary Guarantee.




31


    

--------------------------------------------------------------------------------





Section 6.02. Acceleration; Rescission and Annulment. If one or more Events of
Default shall have occurred and be continuing (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body), then,
and in each and every such case (other than an Event of Default specified in
Section 6.01(i) or Section 6.01(j) with respect to the Company, any of its
Significant Subsidiaries or any Subsidiary Guarantor), unless the principal of
all of the Notes shall have already become due and payable, the Trustee by
notice to the Company, or the Holders of at least 25% in aggregate principal
amount of the outstanding Notes by notice to the Company and the Trustee, may,
and the Trustee at the request of Holders of at least 25% in aggregate principal
amount of the outstanding Notes shall, declare 100% of the principal of, and
accrued and unpaid interest on, all the Notes to be due and payable immediately,
and upon any such declaration the same shall become and shall automatically be
immediately due and payable, anything contained in this Indenture or in the
Notes to the contrary notwithstanding. If an Event of Default specified in
Section 6.01(i) or Section 6.01(j) with respect to the Company, any of its
Significant Subsidiaries or any Subsidiary Guarantor occurs and is continuing,
100% of the principal of, and accrued and unpaid interest, if any, on, all Notes
shall become and shall automatically be immediately due and payable.
The immediately preceding paragraph, however, is subject to the conditions that
if, at any time after the principal of the Notes shall have been so declared due
and payable, and before any judgment or decree for the payment of the monies due
shall have been obtained or entered as hereinafter provided, the Company shall
pay or shall deposit with the Trustee a sum sufficient to pay installments of
accrued and unpaid interest upon all Notes and the principal of any and all
Notes that shall have become due otherwise than by acceleration (with interest
on overdue installments of accrued and unpaid interest to the extent that
payment of such interest is enforceable under applicable law, and on such
principal at the rate borne by the Notes at such time) and amounts due to the
Trustee pursuant to Section 7.06, and if (1) rescission would not conflict with
any judgment or decree of a court of competent jurisdiction and (2) any and all
existing Events of Default under this Indenture, other than the nonpayment of
the principal of and accrued and unpaid interest, if any, on Notes that shall
have become due solely by such acceleration, shall have been cured or waived
pursuant to Section 6.09, then and in every such case (except as provided in the
immediately succeeding sentence) the Holders of a majority in aggregate
principal amount of the Notes then outstanding, by written notice to the Company
and to the Trustee, may waive all Defaults or Events of Default with respect to
the Notes and rescind and annul such declaration and its consequences and such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver or rescission and annulment shall extend to or shall affect any
subsequent Default or Event of Default, or shall impair any right consequent
thereon. Notwithstanding anything to the contrary herein, no such waiver or
rescission and annulment shall extend to or shall affect any Default or Event of
Default resulting from (i) the nonpayment of the principal (including the
Fundamental Change Repurchase Price, if applicable) of, or accrued and unpaid
interest on, any Notes, (ii) a failure to repurchase any Notes when required or
(iii) a failure to pay or deliver, as the case may be, the consideration due
upon conversion of the Notes.




32


    

--------------------------------------------------------------------------------





Section 6.03. Additional Interest. Notwithstanding anything in this Indenture or
in the Notes to the contrary, to the extent the Company elects, the sole remedy
for an Event of Default relating to the Company’s failure to comply with its
obligations as set forth in Section 4.06(b) shall after the occurrence of such
an Event of Default consist exclusively of the right to receive Additional
Interest on the Notes at a rate equal to 0.25% per annum of the principal amount
of the Notes outstanding for each day during the 60-day period on which such
Event of Default is continuing beginning on, and including, the date on which
such an Event of Default first occurs. Additional Interest payable pursuant to
this Section 6.03 shall be in addition to, not in lieu of, any Additional
Interest payable pursuant to Section 4.06(d) or Section 4.06(e). If the Company
so elects, such Additional Interest shall be payable in the same manner, to the
same Persons and on the same dates as the stated interest payable on the Notes.
On the 61st day after such Event of Default (if the Event of Default relating to
the Company’s failure to file is not cured or waived prior to such 61st day),
the Notes shall be immediately subject to acceleration as provided in Section
6.02. The provisions of this paragraph will not affect the rights of Holders of
Notes in the event of the occurrence of any Event of Default other than the
Company’s failure to comply with its obligations as set forth in Section
4.06(b). In the event the Company does not elect to pay Additional Interest
following an Event of Default in accordance with this Section 6.03 or the
Company elected to make such payment but does not pay the Additional Interest
when due, the Notes shall be immediately subject to acceleration as provided in
Section 6.02.
In order to elect to pay Additional Interest as the sole remedy during the first
60 days after the occurrence of any Event of Default described in the
immediately preceding paragraph, the Company must notify all Holders of the
Notes, the Trustee and the Paying Agent of such election prior to the beginning
of such 60-day period. Upon the failure to timely give such notice, the Notes
shall be immediately subject to acceleration as provided in Section 6.02.
Section 6.04. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in clause (a) or (b) of Section 6.01 shall have occurred, the
Company shall, upon demand of the Trustee, pay to the Trustee, for the benefit
of the Holders of the Notes, the whole amount then due and payable on the Notes
for principal and interest, if any, with interest on any overdue principal and
interest, if any, at the rate borne by the Notes at such time, and, in addition
thereto, such further amount as shall be sufficient to cover any amounts due to
the Trustee under Section 7.06. If the Company shall fail to pay such amounts
forthwith upon such demand, the Trustee, in its own name and as trustee of an
express trust, may institute a judicial proceeding for the collection of the
sums so due and unpaid, may prosecute such proceeding to judgment or final
decree and may enforce the same against the Company or any other obligor upon
the Notes and collect the moneys adjudged or decreed to be payable in the manner
provided by law out of the property of the Company or any other obligor upon the
Notes, wherever situated.
In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under Title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such other
obligor, or in the event of any other judicial proceedings relative to the
Company or such




33


    

--------------------------------------------------------------------------------





other obligor upon the Notes, or to the creditors or property of the Company or
such other obligor, the Trustee, irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 6.04, shall be entitled and
empowered, by intervention in such proceedings or otherwise, to file and prove a
claim or claims for the whole amount of principal and accrued and unpaid
interest, if any, in respect of the Notes, and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents and to
take such other actions as it may deem necessary or advisable in order to have
the claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceedings relative to the Company or
any other obligor on the Notes, its or their creditors, or its or their
property, and to collect and receive any monies or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of any amounts due to the Trustee under Section 7.06; and any receiver, assignee
or trustee in bankruptcy or reorganization, liquidator, custodian or similar
official is hereby authorized by each of the Holders to make such payments to
the Trustee, as administrative expenses, and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due it for reasonable compensation, expenses, advances
and disbursements, including agents and counsel fees, and including any other
amounts due to the Trustee under Section 7.06, incurred by it up to the date of
such distribution. To the extent that such payment of reasonable compensation,
expenses, advances and disbursements out of the estate in any such proceedings
shall be denied for any reason, payment of the same shall be secured by a lien
on, and shall be paid out of, any and all distributions, dividends, monies,
securities and other property that the Holders of the Notes may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting such Holder or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.
All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Notes.
In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the Notes,
and it shall not be necessary to make any Holders of the Notes parties to any
such proceedings.




34


    

--------------------------------------------------------------------------------





In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant to Section 6.09 or any rescission and annulment pursuant
to Section 6.02 or for any other reason or shall have been determined adversely
to the Trustee, then and in every such case the Company, the Holders and the
Trustee shall, subject to any determination in such proceeding, be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Holders and the Trustee shall continue
as though no such proceeding had been instituted.
Section 6.05. Application of Monies Collected by Trustee. Any monies collected
by the Trustee pursuant to this Article 6 with respect to the Notes shall be
applied in the following order, at the date or dates fixed by the Trustee for
the distribution of such monies, upon presentation of the several Notes, and
stamping thereon the payment, if only partially paid, and upon surrender
thereof, if fully paid:
First, to the payment of all amounts due the Trustee under Section 7.06;
Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on, and any cash due upon conversion
of, the Notes in default in the order of the date due of the payments of such
interest and cash due upon conversion, as the case may be, with interest (to the
extent that such interest has been collected by the Trustee) upon such overdue
payments at the rate borne by the Notes at such time, such payments to be made
ratably to the Persons entitled thereto;
Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
(including, if applicable, the payment of the Fundamental Change Repurchase
Price and any cash due upon conversion) then owing and unpaid upon the Notes for
principal and interest, if any, with interest on the overdue principal and, to
the extent that such interest has been collected by the Trustee, upon overdue
installments of interest at the rate borne by the Notes at such time, and in
case such monies shall be insufficient to pay in full the whole amounts so due
and unpaid upon the Notes, then to the payment of such principal (including, if
applicable, the Fundamental Change Repurchase Price and the cash due upon
conversion) and interest without preference or priority of principal over
interest, or of interest over principal or of any installment of interest over
any other installment of interest, or of any Note over any other Note, ratably
to the aggregate of such principal (including, if applicable, the Fundamental
Change Repurchase Price and any cash due upon conversion) and accrued and unpaid
interest; and
Fourth, to the payment of the remainder, if any, to the Company.
Section 6.06. Proceedings by Holders. Except to enforce the right to receive
payment of principal (including, if applicable, the Fundamental Change
Repurchase Price) or interest when due, or the right to receive payment or
delivery of the consideration due upon conversion, no Holder of any Note shall
have any right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with




35


    

--------------------------------------------------------------------------------





respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless:
(a)    such Holder previously shall have given to the Trustee written notice of
an Event of Default and of the continuance thereof, as herein provided;
(b)    Holders of at least 25% in aggregate principal amount of the Notes then
outstanding shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder;
(c)    such Holders shall have offered to the Trustee such security or indemnity
reasonably satisfactory to it against any loss, liability or expense to be
incurred therein or thereby;
(d)    the Trustee for 60 days after its receipt of such notice, request and
offer of such security or indemnity, shall have neglected or refused to
institute any such action, suit or proceeding; and
(e)    no direction that, in the opinion of the Trustee, is inconsistent with
such written request shall have been given to the Trustee by the Holders of a
majority of the aggregate principal amount of the Notes then outstanding within
such 60-day period pursuant to Section 6.09,
it being understood and intended, and being expressly covenanted by the taker
and Holder of every Note with every other taker and Holder and the Trustee that
no one or more Holders shall have any right in any manner whatever by virtue of
or by availing of any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holder, or to obtain or seek to obtain
priority over or preference to any other such Holder, or to enforce any right
under this Indenture, except in the manner herein provided and for the equal,
ratable and common benefit of all Holders (except as otherwise provided herein).
For the protection and enforcement of this Section 6.06, each and every Holder
and the Trustee shall be entitled to such relief as can be given either at law
or in equity.
Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any Holder to receive payment or delivery, as the case may
be, of (x) the principal (including the Fundamental Change Repurchase Price, if
applicable) of, (y) accrued and unpaid interest, if any, on, and (z) the
consideration due upon conversion of, such Note, on or after the respective due
dates expressed or provided for in such Note or in this Indenture, or to
institute suit for the enforcement of any such payment or delivery, as the case
may be, on or after such respective dates against the Company shall not be
impaired or affected without the consent of such Holder.
Section 6.07. Proceedings by Trustee. In case of an Event of Default, the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the




36


    

--------------------------------------------------------------------------------





specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.
Section 6.08. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.06, all powers and remedies given by this Article 6 to
the Trustee or to the Holders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any thereof or of any other powers and remedies
available to the Trustee or the Holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any Holder of any of the Notes to exercise any right or power accruing
upon any Default or Event of Default shall impair any such right or power, or
shall be construed to be a waiver of any such Default or Event of Default or any
acquiescence therein; and, subject to the provisions of Section 6.06, every
power and remedy given by this Article 6 or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Holders.
Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of
Holders. The Holders of a majority of the aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee with respect to the Notes; provided, however, that (i)
such direction shall not be in conflict with any rule of law or with this
Indenture, and (ii) the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction. The Trustee may refuse to
follow any direction that it determines is unduly prejudicial to the rights of
any other Holder or that would involve the Trustee in personal liability. The
Holders of a majority in aggregate principal amount of the Notes at the time
outstanding determined in accordance with Section 8.04 may on behalf of the
Holders of all of the Notes waive any past Default or Event of Default hereunder
and its consequences except (iii) a default in the payment of accrued and unpaid
interest, if any, on, or the principal (including any Fundamental Change
Repurchase Price) of, the Notes when due that has not been cured pursuant to the
provisions of Section 6.01, (iv) a failure by the Company to pay or deliver, as
the case may be, the consideration due upon conversion of the Notes or (v) a
default in respect of a covenant or provision hereof which under Article 10
cannot be modified or amended without the consent of each Holder of an
outstanding Note affected. Upon any such waiver the Company, the Trustee and the
Holders of the Notes shall be restored to their former positions and rights
hereunder; but no such waiver shall extend to any subsequent or other Default or
Event of Default or impair any right consequent thereon. Whenever any Default or
Event of Default hereunder shall have been waived as permitted by this Section
6.09, said Default or Event of Default shall for all purposes of the Notes and
this Indenture be deemed to have been cured and to be not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon.
Section 6.10. Notice of Defaults. The Trustee shall, within 90 days after the
occurrence and continuance of a Default of which a Responsible Officer has
actual knowledge, send to all




37


    

--------------------------------------------------------------------------------





Holders as the names and addresses of such Holders appear upon the Note
Register, notice of all Defaults known to a Responsible Officer, unless such
Defaults shall have been cured or waived before the giving of such notice;
provided that, except in the case of a Default in the payment of the principal
of (including the Fundamental Change Repurchase Price, if applicable), or
accrued and unpaid interest on, any of the Notes or a Default in the payment or
delivery of the consideration due upon conversion, the Trustee shall be
protected in withholding such notice if and so long as a committee of
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Holders.
Section 6.11. Undertaking to Pay Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 6.11
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the Notes at the time
outstanding determined in accordance with Section 8.04, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of
or accrued and unpaid interest, if any, on any Note (including, but not limited
to, the Fundamental Change Repurchase Price, if applicable) on or after the due
date expressed or provided for in such Note or to any suit for the enforcement
of the right to convert any Note, or receive the consideration due upon
conversion, in accordance with the provisions of Article 14.
ARTICLE 7
    
CONCERNING THE TRUSTEE
Section 7.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture. In the event an
Event of Default has occurred and is continuing, the Trustee shall exercise such
of the rights and powers vested in it by this Indenture, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs; provided
that if an Event of Default occurs and is continuing, the Trustee will be under
no obligation to exercise any of the rights or powers under this Indenture at
the request or direction of any of the Holders unless such Holders have offered
to the Trustee indemnity or security reasonably satisfactory to it against any
loss, liability or expense that might be incurred by it in compliance with such
request or direction.
No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that:




38


    

--------------------------------------------------------------------------------





(e)    prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:
(i)    the duties and obligations of the Trustee shall be determined solely by
the express provisions of this Indenture, and the Trustee shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in this Indenture and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and
(ii)    in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);
(f)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer or Officers of the Trustee, unless it shall be
proved that the Trustee was grossly negligent in ascertaining the pertinent
facts;
(g)    the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of not less than a majority of the aggregate principal amount of the
Notes at the time outstanding determined as provided in Section 8.04 relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture;
(h)    whether or not therein provided, every provision of this Indenture
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee shall be subject to the provisions of this Section;
(i)    the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-Note Registrar with respect to the Notes;
(j)    if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred, unless a Responsible Officer of the
Trustee had actual knowledge of such event;
(k)    in the absence of written investment direction from the Company in form
and substance acceptable to the Trustee, all cash received by the Trustee shall
be placed in a non-




39


    

--------------------------------------------------------------------------------





interest bearing trust account, and in no event shall the Trustee be liable for
the selection of investments or for investment losses incurred thereon or for
losses incurred as a result of the liquidation of any such investment prior to
its maturity date or the failure of the party directing such investments prior
to its maturity date or the failure of the party directing such investment to
provide timely written investment direction, and the Trustee shall have no
obligation to invest or reinvest any amounts held hereunder in the absence of
such written investment direction from the Company; and
(l)    in the event that the Trustee is also acting as Custodian, Note
Registrar, Paying Agent, Conversion Agent, Bid Solicitation Agent or transfer
agent hereunder, the rights and protections afforded to the Trustee pursuant to
this Article 7 shall also be afforded to such Custodian, Note Registrar, Paying
Agent, Conversion Agent, Bid Solicitation Agent or transfer agent.
None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.
Section 7.02. Reliance on Documents, Opinions, Etc. Except as otherwise provided
in Section 7.01:
(a)    the Trustee may conclusively rely and shall be fully protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, note, coupon or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;
(b)    any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any
resolution of the Board of Directors may be evidenced to the Trustee by a Board
Resolution;
(c)    the Trustee may consult with counsel and require an Opinion of Counsel
and any advice of such counsel or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel;
(d)        the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney at the expense of the Company
and shall incur no liability of any kind by reason of such inquiry or
investigation;




40


    

--------------------------------------------------------------------------------





(e)        the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents,
custodians, nominees or attorneys and the Trustee shall not be responsible for
any misconduct or negligence on the part of any agent, custodian, nominee or
attorney appointed by it with due care hereunder;
(f)        the permissive rights of the Trustee enumerated herein shall not be
construed as duties;
(g)        the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;
and
(h)        the Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.
In no event shall the Trustee be liable for any consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action. The Trustee shall not be charged with knowledge of any
Default or Event of Default with respect to the Notes, unless either (1) a
Responsible Officer shall have actual knowledge of such Default or Event of
Default or (2) written notice of such Default or Event of Default shall have
been given to the Trustee by the Company or by any Holder of the Notes.
Section 7.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.
Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes. The Trustee, any Paying Agent, any Conversion
Agent, Bid Solicitation Agent or Note Registrar, in its individual or any other
capacity, may become the owner or pledgee of Notes with the same rights it would
have if it were not the Trustee, Paying Agent, Conversion Agent, Bid
Solicitation Agent or Note Registrar.
Section 7.05. Monies and Shares of Common Stock to Be Held in Trust. All monies
and shares of Common Stock received by the Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received. Money and shares of Common Stock held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Trustee shall be under no liability for interest on any money or




41


    

--------------------------------------------------------------------------------





shares of Common Stock received by it hereunder except as may be agreed from
time to time by the Company and the Trustee.
Section 7.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, reasonable compensation for all services rendered by it hereunder
in any capacity (which shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust) as mutually agreed to in
writing between the Trustee and the Company, and the Company will pay or
reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture in any capacity
thereunder (including the reasonable compensation and the expenses and
disbursements of its agents and counsel and of all Persons not regularly in its
employ) except any such expense, disbursement or advance as shall have been
caused by its gross negligence, willful misconduct or bad faith. The Company
also covenants to indemnify the Trustee in any capacity under this Indenture and
any other document or transaction entered into in connection herewith and its
agents and any authenticating agent for, and to hold them harmless against, any
loss, claim, damage, liability or expense incurred without gross negligence,
willful misconduct or bad faith on the part of the Trustee, its officers,
directors, agents or employees, or such agent or authenticating agent, as the
case may be, and arising out of or in connection with the acceptance or
administration of this Indenture or in any other capacity hereunder, including
the costs and expenses of defending themselves against any claim of liability in
the premises. The obligations of the Company under this Section 7.06 to
compensate or indemnify the Trustee and to pay or reimburse the Trustee for
expenses, disbursements and advances shall be secured by a senior claim to which
the Notes are hereby made subordinate on all money or property held or collected
by the Trustee, except, subject to the effect of Section 6.05, funds held in
trust herewith for the benefit of the Holders of particular Notes. The Trustee’s
right to receive payment of any amounts due under this Section 7.06 shall not be
subordinate to any other liability or indebtedness of the Company. The
obligation of the Company under this Section 7.06 shall survive the satisfaction
and discharge of this Indenture and the earlier resignation or removal or the
Trustee. The Company need not pay for any settlement made without its consent,
which consent shall not be unreasonably withheld. The indemnification provided
in this Section 7.06 shall extend to the officers, directors, agents and
employees of the Trustee.
Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(i) or
Section 6.01(j) occurs, the expenses and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.
Section 7.07. Officers’ Certificate as Evidence. Except as otherwise provided in
Section 7.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, willful misconduct, recklessness and
bad




42


    

--------------------------------------------------------------------------------





faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee, and such
Officers’ Certificate, in the absence of gross negligence, willful misconduct,
recklessness and bad faith on the part of the Trustee, shall be full warrant to
the Trustee for any action taken or omitted by it under the provisions of this
Indenture upon the faith thereof.
Section 7.08. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act (as if the Trust Indenture Act were applicable hereto) to act as
such and has a combined capital and surplus of at least $50,000,000. If such
Person publishes reports of condition at least annually, pursuant to law or to
the requirements of any supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such Person shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.
Section 7.09. Resignation or Removal of Trustee. (i) The Trustee may at any time
resign by giving written notice of such resignation to the Company and by
mailing notice thereof to the Holders at their addresses as they shall appear on
the Note Register. Upon receiving such notice of resignation, the Company shall
promptly appoint a successor trustee by written instrument, in duplicate,
executed by order of the Board of Directors, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee. If
no successor trustee shall have been so appointed and have accepted appointment
within 60 days after the mailing of such notice of resignation to the Holders,
the resigning Trustee may, upon ten Business Days’ notice to the Company and the
Holders, petition any court of competent jurisdiction for the appointment of a
successor trustee, or any Holder who has been a bona fide holder of a Note or
Notes for at least six months (or since the date of this Indenture) may, subject
to the provisions of Section 6.11, on behalf of himself or herself and all
others similarly situated, petition any such court for the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, appoint a successor trustee.
(b)        In case at any time any of the following shall occur:
(i)    the Trustee shall cease to be eligible in accordance with the provisions
of Section 7.08 and shall fail to resign after written request therefor by the
Company or by any such Holder, or
(ii)    the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in either case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 6.11, any Holder who has




43


    

--------------------------------------------------------------------------------





been a bona fide holder of a Note or Notes for at least six months (or since the
date of this Indenture) may, on behalf of himself or herself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor trustee. Such court may
thereupon, after such notice, if any, as it may deem proper and prescribe,
remove the Trustee and appoint a successor trustee.
(c)        The Holders of a majority in aggregate principal amount of the Notes
at the time outstanding, as determined in accordance with Section 8.04, may at
any time remove the Trustee and nominate a successor trustee that shall be
deemed appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto, in which case the
Trustee so removed or any Holder, upon the terms and conditions and otherwise as
in Section 7.09(a) provided, may petition any court of competent jurisdiction
for an appointment of a successor trustee.
(d)        Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 7.09 shall
become effective upon acceptance of appointment by the successor trustee as
provided in Section 7.10.
Section 7.10. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 7.09 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of Section 7.06,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a senior claim to which the Notes are hereby made subordinate on all
money or property held or collected by such trustee as such, except for funds
held in trust for the benefit of Holders of particular Notes, to secure any
amounts then due it pursuant to the provisions of Section 7.06.
No successor trustee shall accept appointment as provided in this Section 7.10
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 7.08.
Upon acceptance of appointment by a successor trustee as provided in this
Section 7.10, each of the Company and the successor trustee, at the written
direction and at the expense of the Company shall mail or cause to be mailed
notice of the succession of such trustee hereunder to the Holders at their
addresses as they shall appear on the Note Register. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company.




44


    

--------------------------------------------------------------------------------





Section 7.11. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto; provided that in the case of any corporation or other entity
succeeding to all or substantially all of the corporate trust business of the
Trustee such corporation or other entity shall be eligible under the provisions
of Section 7.08.
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may authenticate such Notes either in the name of any predecessor trustee
hereunder or in the name of the successor trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have;
provided, however, that the right to adopt the certificate of authentication of
any predecessor trustee or to authenticate Notes in the name of any predecessor
trustee shall apply only to its successor or successors by merger, conversion or
consolidation.
Section 7.12. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable to the Company for any action taken
by, or omission of, the Trustee in accordance with a proposal included in such
application on or after the date specified in such application (which date shall
not be less than three Business Days after the date any officer that the Company
has indicated to the Trustee should receive such application actually receives
such application, unless any such officer shall have consented in writing to any
earlier date), unless, prior to taking any such action (or the effective date in
the case of any omission), the Trustee shall have received written instructions
in accordance with this Indenture in response to such application specifying the
action to be taken or omitted.
ARTICLE 8
    
CONCERNING THE HOLDERS
Section 8.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage of the aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or




45


    

--------------------------------------------------------------------------------





waiver or the taking of any other action), the fact that at the time of taking
any such action, the Holders of such specified percentage have joined therein
may be evidenced (ii) by any instrument or any number of instruments of similar
tenor executed by Holders in person or by agent or proxy appointed in writing,
or (iii) by the record of the Holders voting in favor thereof at any meeting of
Holders duly called and held in accordance with the provisions of Article 9, or
(iv) by a combination of such instrument or instruments and any such record of
such a meeting of Holders. Whenever the Company or the Trustee solicits the
taking of any action by the Holders of the Notes, the Company or the Trustee
may, but shall not be required to, fix in advance of such solicitation, a date
as the record date for determining Holders entitled to take such action. The
record date if one is selected shall be not more than fifteen days prior to the
date of commencement of solicitation of such action.
Section 8.02. Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 9.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Notes shall be proved by the Note Register or by a certificate of the
Note Registrar. The record of any Holders’ meeting shall be proved in the manner
provided in Section 9.06.
Section 8.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of and (subject to Section 2.03) accrued and unpaid interest on such
Note, for conversion of such Note and for all other purposes; and neither the
Company nor the Trustee nor any Paying Agent nor any Conversion Agent nor any
Note Registrar shall be affected by any notice to the contrary. All such
payments or deliveries so made to any Holder for the time being, or upon its
order, shall be valid, and, to the extent of the sums or shares of Common Stock
so paid or delivered, effectual to satisfy and discharge the liability for
monies payable or shares deliverable upon any such Note. Notwithstanding
anything to the contrary in this Indenture or the Notes following an Event of
Default, any holder of a beneficial interest in a Global Note may directly
enforce against the Company, without the consent, solicitation, proxy,
authorization or any other action of the Depositary or any other Person, such
holder’s right to exchange such beneficial interest for a Note in certificated
form in accordance with the provisions of this Indenture.
Section 8.04. Company-Owned Notes Disregarded. In determining whether the
Holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by the Company, by any Subsidiary thereof or by any Affiliate of the
Company or any Subsidiary thereof shall be disregarded and deemed not to be
outstanding for the purpose of any such determination; provided that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, consent, waiver or other action only Notes that a Responsible
Officer knows




46


    

--------------------------------------------------------------------------------





are so owned shall be so disregarded. Notes so owned that have been pledged in
good faith may be regarded as outstanding for the purposes of this Section 8.04
if the pledgee shall establish to the satisfaction of the Trustee the pledgee’s
right to so act with respect to such Notes and that the pledgee is not the
Company, a Subsidiary thereof or an Affiliate of the Company or a Subsidiary
thereof. In the case of a dispute as to such right, any decision by the Trustee
taken upon the advice of counsel shall be full protection to the Trustee. Upon
request of the Trustee, the Company shall furnish to the Trustee promptly an
Officers’ Certificate listing and identifying all Notes, if any, known by the
Company to be owned or held by or for the account of any of the above described
Persons; and, subject to Section 7.01, the Trustee shall be entitled to accept
such Officers’ Certificate as conclusive evidence of the facts therein set forth
and of the fact that all Notes not listed therein are outstanding for the
purpose of any such determination.
Section 8.05. Revocation of Consents; Future Holders Bound. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 8.01, of
the taking of any action by the Holders of the percentage of the aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any Holder of a Note that is shown by the evidence to be included
in the Notes the Holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 8.02, revoke such action so far as concerns such
Note. Except as aforesaid, any such action taken by the Holder of any Note shall
be conclusive and binding upon such Holder and upon all future Holders and
owners of such Note and of any Notes issued in exchange or substitution therefor
or upon registration of transfer thereof, irrespective of whether any notation
in regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.
ARTICLE 9
    
HOLDERS’ MEETINGS
Section 9.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 9 for any
of the following purposes:
(i)        to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder (in each case, as permitted
under this Indenture) and its consequences, or to take any other action
authorized to be taken by Holders pursuant to any of the provisions of Article
6;
(j)        to remove the Trustee and nominate a successor trustee pursuant to
the provisions of Article 7;
(k)        to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 10.02; or




47


    

--------------------------------------------------------------------------------





(l)        to take any other action authorized to be taken by or on behalf of
the Holders of any specified aggregate principal amount of the Notes under any
other provision of this Indenture or under applicable law.
Section 9.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 9.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 8.01, shall be mailed to
Holders of such Notes at their addresses as they shall appear on the Note
Register. Such notice shall also be mailed to the Company. Such notices shall be
mailed not less than 20 nor more than 90 days prior to the date fixed for the
meeting.
Any meeting of Holders shall be valid without notice if the Holders of all Notes
then outstanding are present in person or by proxy or if notice is waived before
or after the meeting by the Holders of all Notes then outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.
Section 9.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% of the
aggregate principal amount of the Notes then outstanding, shall have requested
the Trustee to call a meeting of Holders, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have mailed the notice of such meeting within 20 days after
receipt of such request, then the Company or such Holders may determine the time
and the place for such meeting and may call such meeting to take any action
authorized in Section 9.01, by mailing notice thereof as provided in Section
9.02.
Section 9.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (i) be a Holder of one or more Notes on the record
date pertaining to such meeting or (ii) be a Person appointed by an instrument
in writing as proxy by a Holder of one or more Notes on the record date
pertaining to such meeting. The only Persons who shall be entitled to be present
or to speak at any meeting of Holders shall be the Persons entitled to vote at
such meeting and their counsel and any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.
Section 9.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of Notes
and of the appointment of proxies, and in regard to the appointment and duties
of inspectors of votes, the submission and examination of proxies, certificates
and other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.
The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 9.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent




48


    

--------------------------------------------------------------------------------





secretary of the meeting shall be elected by vote of the Holders of a majority
in aggregate principal amount of the Notes represented at the meeting and
entitled to vote at the meeting.
Subject to the provisions of Section 8.04, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Notes held or represented by him or her; provided, however, that no vote shall
be cast or counted at any meeting in respect of any Note challenged as not
outstanding and ruled by the chairman of the meeting to be not outstanding. The
chairman of the meeting shall have no right to vote other than by virtue of
Notes held by it or instruments in writing as aforesaid duly designating it as
the proxy to vote on behalf of other Holders. Any meeting of Holders duly called
pursuant to the provisions of Section 9.02 or Section 9.03 may be adjourned from
time to time by the Holders of a majority of the aggregate principal amount of
Notes represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.
Section 9.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
aggregate principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Holders shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was mailed as provided in
Section 9.02. The record shall show the aggregate principal amount of the Notes
voting in favor of or against any resolution. The record shall be signed and
verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
Section 9.07. No Delay of Rights by Meeting. Nothing contained in this Article 9
shall be deemed or construed to authorize or permit, by reason of any call of a
meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Notes.
ARTICLE 10
    
SUPPLEMENTAL INDENTURES
Section 10.01. Supplemental Indentures Without Consent of Holders. The Company,
when authorized by the resolutions of the Board of Directors, the Trustee and
each Subsidiary




49


    

--------------------------------------------------------------------------------





Guarantor, at the Company’s expense, may from time to time and at any time enter
into an indenture or indentures supplemental hereto for one or more of the
following purposes:
(a)        to cure any ambiguity, omission, defect or inconsistency;
(b)        to provide for the assumption by a Successor Company or other legal
entity of the obligations of the Company under this Indenture pursuant to
Article 11 or by a successor Subsidiary Guarantor of the obligations of an
existing Subsidiary Guarantor pursuant to Section 13.05;
(c)        to add guarantees with respect to the Notes;
(d)        to secure the Notes;
(e)        to add to the covenants or Events of Default of the Company for the
benefit of the Holders or surrender any right or power conferred upon the
Company;
(f)        to make any change that does not adversely affect the rights of any
Holder;
(g)        in connection with any Merger Event, provide that the notes are
convertible into Reference Property, subject to the provisions of Section 14.02,
and make such related changes to the terms of the Notes to the extent expressly
required by Section 14.07; or
(h)        to conform the provisions of this Indenture or the Notes to the
“Description of notes” section of the Offering Memorandum.
Upon the written request of the Company, the Trustee and each Subsidiary
Guarantor are hereby authorized to join with the Company in the execution of any
such supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to, but may in its discretion, enter into any supplemental indenture
that affects the Trustee’s own rights, duties or immunities under this Indenture
or otherwise.
Any supplemental indenture authorized by the provisions of this Section 10.01
may be executed by the Company, the Subsidiary Guarantors and the Trustee
without the consent of the Holders of any of the Notes at the time outstanding,
notwithstanding any of the provisions of Section 10.02.
Section 10.02. Supplemental Indentures with Consent of Holders. With the consent
(evidenced as provided in Article 8) of the Holders of at least a majority of
the aggregate principal amount of the Notes then outstanding (determined in
accordance with Article 8 and including, without limitation, consents obtained
in connection with a repurchase of, or tender or exchange offer for, Notes), the
Company, when authorized by the resolutions of the Board of Directors, the
Trustee and each Subsidiary Guarantor, at the Company’s expense, may from time
to time and at any time enter into an indenture or indentures supplemental
hereto for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Indenture or any supplemental
indenture or of modifying in any manner the rights of the




50


    

--------------------------------------------------------------------------------





Holders; provided, however, that, without the consent of each Holder of an
outstanding Note affected, no such supplemental indenture shall:
(f)        reduce the percentage in aggregate principal amount of Notes whose
Holders must consent to an amendment;
(g)        reduce the rate of or extend the stated time for payment of interest
on any Note;
(h)        reduce the principal of or extend the Maturity Date of any Note;
(i)        make any change that adversely affects the conversion rights of any
Notes;
(j)        reduce the Fundamental Change Repurchase Price of any Note or amend
or modify in any manner adverse to the Holders the Company’s obligation to make
such payments, whether through an amendment or waiver of provisions in the
covenants, definitions or otherwise;
(k)        make any Note payable in a currency, or at a place of payment, other
than that stated in the Note;
(l)        change the ranking of the Notes;
(m)    impair the right of any Holder to receive payment of principal and
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;
(n)        make any change in this Article 10 that requires each Holder’s
consent or in the waiver provisions in Section 6.02 or Section 6.09; or
(o)        other than in accordance with the provisions of this Indenture,
eliminate any existing Subsidiary Guarantee of the Notes.
Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Holders as aforesaid and subject to Section 10.05,
the Trustee and each Subsidiary Guarantor shall join with the Company in the
execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture.
Holders do not need under this Section 10.02 to approve the particular form of
any proposed supplemental indenture. It shall be sufficient if such Holders
approve the substance thereof. After any such supplemental indenture becomes
effective, the Company shall send to the Holders a notice briefly describing
such supplemental indenture. However, the failure to give such notice to all the
Holders, or any defect in the notice, will not impair or affect the validity of
the supplemental indenture.




51


    

--------------------------------------------------------------------------------





Section 10.03. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article 10, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitation of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Company, each Subsidiary
Guarantor and the Holders shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modifications and amendments and all
the terms and conditions of any such supplemental indenture shall be and be
deemed to be part of the terms and conditions of this Indenture for any and all
purposes.
Section 10.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 10 may, at the Company’s expense, bear a notation in form approved by
the Trustee as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Notes so modified as to conform,
in the opinion of the Trustee and the Board of Directors, to any modification of
this Indenture contained in any such supplemental indenture may, at the
Company’s expense, be prepared and executed by the Company, authenticated by the
Trustee (or an authenticating agent duly appointed by the Trustee pursuant to
Section 17.10) and delivered in exchange for the Notes then outstanding, upon
surrender of such Notes then outstanding.
Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
Trustee. In addition to the documents required by Section 17.05, the Trustee
shall receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto complies with
the requirements of this Article 10 and is permitted or authorized by this
Indenture.
ARTICLE 11
    
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
Section 11.01. Company May Consolidate, Etc. on Certain Terms. Subject to the
provisions of Section 11.02, the Company shall not consolidate with, merge with
or into, or sell, convey, transfer or lease all or substantially all of its
properties and assets to another Person, unless:
(p)        the resulting, surviving or transferee Person (the “Successor
Company”), if not the Company, shall be a corporation organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia, and the Successor Company (if not the Company) shall
expressly assume, by supplemental indenture in form satisfactory to the Trustee
all of the obligations of the Company under the Notes and this Indenture; and
(q)        immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing under this Indenture.
For purposes of this Section 11.01, the sale, conveyance, transfer or lease of
all or substantially all of the properties and assets of one or more
Subsidiaries of the Company to another Person, which properties and assets, if
held by the Company instead of such




52


    

--------------------------------------------------------------------------------





Subsidiaries, would constitute all or substantially all of the properties and
assets of the Company on a consolidated basis, shall be deemed to be the sale,
conveyance, transfer or lease of all or substantially all of the properties and
assets of the Company to another Person.
Section 11.02. Successor Corporation to Be Substituted. In case of any such
consolidation, merger, sale, conveyance, transfer or lease and upon the
assumption by the Successor Company, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and accrued and unpaid interest on all of
the Notes, the due and punctual delivery or payment, as the case may be, of any
consideration due upon conversion of the Notes and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Company, such Successor Company (if not the Company) shall
succeed to and, except in the case of a lease of all or substantially all of the
Company’s properties and assets, shall be substituted for the Company, with the
same effect as if it had been named herein as the party of the first part. Such
Successor Company thereupon may cause to be signed, and may issue either in its
own name or in the name of the Company any or all of the Notes issuable
hereunder which theretofore shall not have been signed by the Company and
delivered to the Trustee; and, upon the order of such Successor Company instead
of the Company and subject to all the terms, conditions and limitations in this
Indenture prescribed, the Trustee shall authenticate and shall deliver, or cause
to be authenticated and delivered, any Notes that previously shall have been
signed and delivered by the Officers of the Company to the Trustee for
authentication, and any Notes that such Successor Company thereafter shall cause
to be signed and delivered to the Trustee for that purpose. All the Notes so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this Indenture as though all of such Notes had been issued at the date
of the execution hereof. In the event of any such consolidation, merger, sale,
conveyance or transfer (but not in the case of a lease), upon compliance with
this Article 11 the Person named as the “Company” in the first paragraph of this
Indenture (or any successor that shall thereafter have become such in the manner
prescribed in this Article 11) may be dissolved, wound up and liquidated at any
time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture and the Notes.
In case of any such consolidation, merger, sale, conveyance, transfer or lease,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.
Section 11.03. Opinion of Counsel to Be Given to Trustee. No such consolidation,
merger, sale, conveyance, transfer or lease shall be effective unless the
Trustee shall receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any such consolidation, merger, sale, conveyance,
transfer or lease and any such assumption and, if a supplemental indenture is
required in connection with such transaction, such supplemental indenture,
complies with the provisions of this Article 11.




53


    

--------------------------------------------------------------------------------





ARTICLE 12
    
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS
Section 12.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or accrued and unpaid interest on any Note, nor
for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company in this
Indenture or in any supplemental indenture or in any Note, nor because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, employee, agent, Officer or director or Subsidiary,
as such, past, present or future, of the Company or of any successor
corporation, either directly or through the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes.
ARTICLE 13
    
GUARANTEE OF NOTES
Section 13.01. Subsidiary Guarantee. (i) Subject to this Article 13, each of the
Subsidiary Guarantors hereby, jointly and severally, unconditionally guarantees
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the Company
hereunder or thereunder, that:
(i)    the principal of (including the Fundamental Change Repurchase Price, if
applicable), premium and interest on, the Notes will be promptly paid in full
when due, whether at maturity, by acceleration or otherwise, and interest on the
overdue principal of and interest on the Notes, if any, if lawful, and all other
obligations (including, without limitation, the payment and/or delivery of the
cash, shares of Common Stock or combination thereof due upon conversion of the
Notes) of the Company to the Holders or the Trustee hereunder or thereunder
(together, the “Guaranteed Obligations”) will be promptly paid and/or otherwise
satisfied, as the case may be, in full, all in accordance with the terms hereof
and thereof; and
(ii)    in case of any extension of time of payment and/or delivery or renewal
of any Notes or any of such other obligations, that same will be promptly paid
and/or otherwise satisfied, as the case may be, in full when due in accordance
with the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise.
Failing payment and/or delivery, as the case may be, when due of any amount so
guaranteed or
any performance so guaranteed for whatever reason, the Subsidiary Guarantors
will be jointly and severally obligated to pay and/or deliver, as the case may
be, the same immediately. Each Subsidiary Guarantor agrees that this is a
guarantee of payment and/or delivery, as the case may be, and not a guarantee of
collection.




54


    

--------------------------------------------------------------------------------







(b)        Each Subsidiary Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by the Trustee or any Holder upon the guarantee contained
in this Article 13 or acceptance of the guarantee contained in this Article 13;
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Article 13; and all
dealings between the Company and any of the Subsidiary Guarantors, on the one
hand, and the Trustee and the Holders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article 13. Each Subsidiary Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Company or any of the Subsidiary Guarantors with
respect to the Guaranteed Obligations. Each Subsidiary Guarantor understands and
agrees that the guarantee contained in this Article 13 shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance
without regard to (a) the validity or enforceability of the Indenture or the
Notes, any of the Guaranteed Obligations or guarantee or right of offset with
respect thereto at any time or from time to time held by any Holder, (b) any
defense, set-off or counterclaim (other than a defense of payment or performance
in full of all Guaranteed Obligations) which may at any time be available to or
be asserted by the Company or any other Person against any Holder, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Company or such Subsidiary Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Company for the Guaranteed
Obligations, or of such Subsidiary Guarantor under the guarantee contained in
this Article 13, in bankruptcy or in any other instance other than the express
written release of such Subsidiary Guarantor from its Subsidiary Guarantee
pursuant to and to the extent set forth in Section 13.06. To the fullest extent
permitted by applicable law, when making any demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Subsidiary Guarantor, any
Holder may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Company,
any other Subsidiary Guarantor or any other Person or against any guarantee for
the Guaranteed Obligations or any right of offset with respect thereto, and any
failure by any Holder to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Subsidiary
Guarantor or any other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of the Company or any other
Subsidiary Guarantor or any such guarantee or right of offset, shall not relieve
any Subsidiary Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Holder against any Subsidiary Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
Section 13.02. Rights of Reimbursement, Contribution and Subrogation. (i) Each
Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid or delivered, as the case may be, more than its
proportionate share of any payment or delivery, as the case may be, made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid or delivered, as the case may be, its proportionate share of such
payment or delivery. Each




55


    

--------------------------------------------------------------------------------





Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 13.02(b). The provisions of this Section 13.02 shall in no
respect limit the obligation and liabilities of any Subsidiary Guarantor to the
Trustee and the Holders and each Subsidiary Guarantor shall remain liable for
the full amount guaranteed by such Subsidiary Guarantor hereunder.
(b)        Notwithstanding any payment or delivery made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Trustee or Holders, no Subsidiary Guarantor shall be entitled
to be subrogated to any of the rights of the Trustee or Holders against the
Company or any other Subsidiary Guarantor or any guarantee or right of offset
held by the Trustee or Holders for the payment or delivery, as the case may be,
of the Guaranteed Obligations, nor shall any Subsidiary Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Subsidiary Guarantor in respect of payments made by such Subsidiary Guarantor
hereunder, until payment and/or satisfaction, as the case may be, in full of all
Guaranteed Obligations. If any amount shall be paid to any Subsidiary Guarantor
on account of such subrogation rights at any time prior to payment and/or
satisfaction, as the case may be, in full of all Guaranteed Obligations, such
amount shall be held by such Subsidiary Guarantor in trust for the Trustee and
the Holders, segregated from other funds of such Subsidiary Guarantor, and
shall, forthwith upon receipt by such Subsidiary Guarantor, be turned over to
the Trustee in the exact form received by such Subsidiary Guarantor (duly
indorsed by such Subsidiary Guarantor to the Trustee, if required), to be
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with Section 6.05 hereof.
Section 13.03. Limitation on Subsidiary Guarantor Liability. Each Subsidiary
Guarantor, and by its acceptance of Notes, each Holder, hereby confirms that it
is the intention of all such parties that the Subsidiary Guarantee of such
Subsidiary Guarantor not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law to the extent
applicable to any Subsidiary Guarantee. To effectuate the foregoing intention,
the Trustee, the Holders and the Subsidiary Guarantors hereby irrevocably agree
that the obligations of such Subsidiary Guarantor will be limited to the maximum
amount that will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Subsidiary Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Subsidiary Guarantor in respect of the obligations of such other Subsidiary
Guarantor under this Article 13, result in the obligations of such Subsidiary
Guarantor under its Subsidiary Guarantee not constituting a fraudulent transfer
or conveyance.
Section 13.04. Reinstatement. The guarantee contained in this Article 13 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment or delivery, or any part thereof, of any of the Guaranteed Obligations
is rescinded or must otherwise be restored or returned by any Holder or the
Trustee upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the




56


    

--------------------------------------------------------------------------------





Company or any Subsidiary Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
Section 13.05. Subsidiary Guarantors May Consolidate, Etc. Only on Certain
Terms. Unless it is released from its Subsidiary Guarantee pursuant to Section
13.06 hereof, no Subsidiary Guarantor may sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Subsidiary Guarantor is the surviving Person) another
Person, other than the Company or another Subsidiary Guarantor, unless:
(1)
immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(2)
the Person acquiring the property in any such sale or disposition or the Person
formed by or surviving any such consolidation or merger assumes all the
obligations of that Subsidiary Guarantor under this Indenture and its Subsidiary
Guarantee pursuant to a supplemental indenture or accession agreement in form
reasonably satisfactory to the Trustee.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture or accession
agreement, executed and delivered to the Trustee and satisfactory in form to the
Trustee, of the Subsidiary Guarantee and the due and punctual performance of all
of the covenants and conditions of this Indenture to be performed by the
Subsidiary Guarantor, such successor Person will succeed to and be substituted
for the Subsidiary Guarantor with the same effect as if it had been named herein
as a Subsidiary Guarantor. All the Subsidiary Guarantees under Article 13 will
in all respects have the same legal rank and benefit under this Indenture as the
Subsidiary Guarantees theretofore and thereafter existing under, and in
accordance with, the terms of this Indenture as though all of such Subsidiary
Guarantees had been in effect at the date of the execution hereof.
Except as set forth in Article 11 hereof, and notwithstanding clauses (1) and
(2) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Subsidiary Guarantor with or into the
Company or another Subsidiary Guarantor, or will prevent any sale or conveyance
of the property of a Subsidiary Guarantor as an entirety or substantially as an
entirety to the Company or another Subsidiary Guarantor.
Section 13.06. Releases. (i) The Subsidiary Guarantee of a Subsidiary Guarantor
will be automatically released:
(ii)    in connection with any sale, disposition or transfer of all or
substantially all of the assets of that Subsidiary Guarantor, including by way
of consolidation or merger (other than to the Company or another Subsidiary
Guarantor) in compliance with Section 13.05;




57


    

--------------------------------------------------------------------------------





(iii)    in connection with any sale, disposition or transfer of all of the
Capital Stock of that Subsidiary Guarantor to a Person (other than the Company
or another Subsidiary Guarantor);
(iv)    upon satisfaction and discharge of this Indenture in accordance with
Article 3 hereof; or
(v)    upon the release of such Subsidiary Guarantor’s Triggering Guarantee.
(b)        Any Subsidiary Guarantor not released from its obligations under its
Subsidiary Guarantee as provided in this Section 13.06 will remain liable for
the full amount of principal of and interest and premium on the Notes and for
the other obligations of any Subsidiary Guarantor under this Indenture as
provided in this Article 13.
(c)        Upon release of a Note Guarantee pursuant to Section 13.06(a) hereof,
the Trustee shall promptly execute any documents reasonably requested by the
Company or the applicable Subsidiary Guarantor in order to evidence the release
of such Subsidiary Guarantor from its obligations under its Subsidiary
Guarantee; provided that the Trustee shall not be obligated to execute or
deliver any document evidencing the release of a Subsidiary Guarantee pursuant
to Section 13.06(a) hereof unless the Company has delivered an Officers’
Certificate or an Opinion of Counsel to the effect that such release is in
accordance with the provisions of this Indenture.
Section 13.07. Additional Subsidiary Guarantees. If any Wholly Owned Subsidiary
of the Company enters into a guarantee of the Credit Agreement (each such
guarantee, whether existing on the date of this Indenture or entered into
hereafter, a “Triggering Guarantee”), such Wholly Owned Subsidiary will become a
Subsidiary Guarantor and execute a supplemental indenture or accession agreement
to such effect and deliver an Opinion of Counsel satisfactory to the Trustee
within 30 days of the date on which it became a guarantor of the relevant other
indebtedness.
ARTICLE 14
    
CONVERSION OF NOTES
Section 14.01. Conversion Privilege. (i) Subject to and upon compliance with the
provisions of this Article 14, each Holder of a Note shall have the right, at
such Holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or an integral multiple thereof) of such
Note (i) subject to satisfaction of the conditions described in Section
14.01(b), at any time prior to the close of business on the Business Day
immediately preceding May 15, 2020 under the circumstances and during the
periods set forth in Section 14.01(b), and (ii) regardless of the conditions
described in Section 14.01(b), at any time on or after May 15, 2020 and prior to
the close of business on the Business Day immediately preceding the Maturity
Date, in each case, at an initial conversion rate of 15.1156 shares of Common
Stock (subject to adjustment as provided in this Article 14, the “Conversion
Rate”) per $1,000




58


    

--------------------------------------------------------------------------------





principal amount of Notes (subject to, and in accordance with, the settlement
provisions of Section 14.02, the “Conversion Obligation”).
(c)        (i) Prior to the close of business on the Business Day immediately
preceding May 15, 2020, a Holder may surrender all or any portion of its Notes
for conversion at any time during the five Business Day period immediately after
any five consecutive Trading Day period (the “Measurement Period”) in which the
Trading Price per $1,000 principal amount of Notes, as determined following a
request by a Holder of Notes in accordance with this subsection (b)(i), for each
Trading Day of the Measurement Period was less than 98% of the product of the
Last Reported Sale Price of the Common Stock on each such Trading Day and the
Conversion Rate on each such Trading Day. The Trading Prices shall be determined
by the Company pursuant to this subsection (b)(i) and the definition of Trading
Price set forth in this Indenture. The Company shall provide written notice to
the Bid Solicitation Agent of the three independent nationally recognized
securities dealers selected by the Company pursuant to the definition of Trading
Price, along with appropriate contact information for each. The Bid Solicitation
Agent shall have no obligation to obtain bids unless the Company has requested
that the Bid Solicitation Agent do so, and the Company shall have no obligation
to make such request or to determine the Trading Price of the Notes unless a
Holder provides the Company with reasonable evidence that the Trading Price per
$1,000 principal amount of Notes on any Trading Day would be less than 98% of
the product of the Last Reported Sale Price of the Common Stock on such Trading
Day and the Conversion Rate on such Trading Day, at which time the Company shall
instruct the Bid Solicitation Agent to obtain bids (in accordance with the
definition of Trading Price set forth in this Indenture), and the Company shall
determine the Trading Price per $1,000 principal amount of Notes, in each case,
beginning on the next Trading Day and on each successive Trading Day until the
Trading Price per $1,000 principal amount of Notes, as determined by the
Company, is greater than or equal to 98% of the product of the Last Reported
Sale Price of the Common Stock and the Conversion Rate. If the Company does not
instruct the Bid Solicitation Agent to obtain bids when obligated as provided in
the preceding sentence, if the Company instructs the Bid Solicitation Agent to
obtain bids and the Bid Solicitation Agent fails to obtain bids, or the Company
fails to determine the Trading Price when obligated as provided in the preceding
sentence, then, in each case, the Trading Price per $1,000 principal amount of
Notes shall be deemed to be less than 98% of the product of the Last Reported
Sale Price of the Common Stock and the Conversion Rate on each Trading Day of
such failure. If the Trading Price condition set forth above has been met, the
Company shall so notify the Holders, the Bid Solicitation Agent, the Trustee and
the Conversion Agent (if other than the Trustee). If, at any time after the
Trading Price condition set forth above has been met, the Trading Price per
$1,000 principal amount of Notes is greater than or equal to 98% of the product
of the Last Reported Sale Price of the Common Stock and the Conversion Rate for
such date, the Company shall so notify the Holders of the Notes, the Bid
Solicitation Agent, the Trustee and the Conversion Agent (if other than the
Trustee).
(ii)    If, prior to the close of business on the Business Day immediately
preceding May 15, 2020, the Company elects to:




59


    

--------------------------------------------------------------------------------





(A)    issue to all or substantially all holders of the Common Stock any rights,
options or warrants entitling them, for a period of not more than 45 calendar
days after the announcement date of such issuance, to subscribe for or purchase
shares of the Common Stock at a price per share that is less than the average of
the Last Reported Sale Prices of the Common Stock for the 10 consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding the
date of announcement of such issuance; or
(B)    distribute to all or substantially all holders of the Common Stock the
Company’s assets, securities or rights to purchase securities of the Company,
which distribution has a per share value, as reasonably determined by the Board
of Directors, exceeding 10% of the Last Reported Sale Price of the Common Stock
on the Trading Day preceding the date of announcement for such distribution,
then, in either case, the Company shall notify all Holders of the Notes, the
Trustee and the Conversion Agent (if other than the Trustee) at least 35
Scheduled Trading Days prior to the Ex-Dividend Date for such issuance or
distribution. Once the Company has given such notice, a Holder may surrender all
or any portion of its Notes for conversion at any time until the earlier of (1)
the close of business on the Business Day immediately preceding the Ex-Dividend
Date for such issuance or distribution and (2) the Company’s announcement that
such issuance or distribution will not take place, in each case, even if the
Notes are not otherwise convertible at such time.
(iii)        If a transaction or event that constitutes a Fundamental Change or
a Make-Whole Fundamental Change occurs prior to the close of business on the
Business Day immediately preceding May 15, 2020, regardless of whether a Holder
has the right to require the Company to repurchase the Notes pursuant to Section
15.02, or if the Company is a party to a consolidation, merger, binding share
exchange, or transfer or lease of all or substantially all of its assets, in
each case, pursuant to which the Common Stock would be converted into cash,
securities or other assets, all or any portion of a Holder’s Notes may be
surrendered for conversion at any time from or after the date that is 35
Scheduled Trading Days prior to the anticipated effective date of the
transaction (or, if later, the Business Day after the Company gives notice of
such transaction) until 35 Trading Days after the actual effective date of such
transaction or, if such transaction also constitutes a Fundamental Change, until
the related Fundamental Change Repurchase Date. The Company shall notify
Holders, the Trustee and the Conversion Agent (if other than the Trustee) (x) as
promptly as practicable following the date the Company publicly announces such
transaction but in no event less than 35 Scheduled Trading Days prior to the
anticipated effective date of such transaction or (y) if the Company does not
have knowledge of such transaction at least 35 Scheduled Trading Days prior to
the anticipated effective date of such transaction, within one Business Day of
the date upon which the Company receives notice, or otherwise becomes aware, of
such transaction, but in no event later than the actual effective date of such
transaction.




60


    

--------------------------------------------------------------------------------





(iv)    Prior to the close of business on the Business Day immediately preceding
May 15, 2020, a Holder may surrender all or any portion of its Notes for
conversion at any time during any calendar quarter commencing after the calendar
quarter ending on September 30, 2015 (and only during such calendar quarter), if
the Last Reported Sale Price of the Common Stock for at least 20 Trading Days
(whether or not consecutive) during the period of 30 consecutive Trading Days
ending on the last Trading Day of the immediately preceding calendar quarter is
greater than or equal to 130% of the Conversion Price on each applicable Trading
Day. The Company, shall determine at the beginning of each calendar quarter
commencing after September 30, 2015 whether the Notes may be surrendered for
conversion in accordance with this clause (iv) and shall notify the Conversion
Agent and the Trustee if the Notes become convertible in accordance with this
clause (iv).
Section 14.02. Conversion Procedure; Settlement Upon Conversion.
(e)    Subject to this Section 14.02, Section 14.03(b) and Section 14.07(a),
upon conversion of any Note, the Company shall pay or deliver, as the case may
be, to the converting Holder, in respect of each $1,000 principal amount of
Notes being converted, cash (“Cash Settlement”), shares of Common Stock,
together with cash, if applicable, in lieu of delivering any fractional share of
Common Stock in accordance with subsection (j) of this Section 14.02 (“Physical
Settlement”) or a combination of cash and shares of Common Stock, together with
cash, if applicable, in lieu of delivering any fractional share of Common Stock
in accordance with subsection (j) of this Section 14.02 (“Combination
Settlement”), at its election, as set forth in this Section 14.02.
(i)    All conversions for which the relevant Conversion Date occurs on or after
May 15, 2020 shall be settled using the same Settlement Method.
(ii)    Except for any conversions for which the relevant Conversion Date occurs
on or after May 15, 2020, the Company shall use the same Settlement Method for
all conversions with the same Conversion Date, but the Company shall not have
any obligation to use the same Settlement Method with respect to conversions
with different Conversion Dates.
(iii)     If, in respect of any Conversion Date (or the period described in the
third immediately succeeding set of parentheses, as the case may be), the
Company elects to deliver a notice (the “Settlement Notice”) of the relevant
Settlement Method in respect of such Conversion Date (or such period, as the
case may be), the Company, through the Trustee, shall deliver such Settlement
Notice to converting Holders no later than the close of business on the Trading
Day immediately following the relevant Conversion Date (or, in the case of any
conversions for which the relevant Conversion Date occurs on or after May 15,
2020, no later than May 15, 2020). If the Company does not elect a Settlement
Method prior to the deadline set forth in the immediately preceding sentence,
the Company shall no longer have the right to elect Cash Settlement or Physical
Settlement and the Company shall be deemed to have elected Combination
Settlement in respect of its Conversion Obligation, and the Specified Dollar
Amount per $1,000 principal amount




61


    

--------------------------------------------------------------------------------





of Notes shall be equal to $1,000. Such Settlement Notice shall specify the
relevant Settlement Method and in the case of an election of Combination
Settlement, the relevant Settlement Notice shall indicate the Specified Dollar
Amount per $1,000 principal amount of Notes. If the Company delivers a
Settlement Notice electing Combination Settlement in respect of its Conversion
Obligation but does not indicate a Specified Dollar Amount per $1,000 principal
amount of Notes in such Settlement Notice, the Specified Dollar Amount per
$1,000 principal amount of Notes shall be deemed to be $1,000.
(iv)    The cash, shares of Common Stock or combination of cash and shares of
Common Stock in respect of any conversion of Notes (the “Settlement Amount”)
shall be computed as follows:
(A)    if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Physical Settlement, the Company shall deliver to the
converting Holder in respect of each $1,000 principal amount of Notes being
converted a number of shares of Common Stock equal to the Conversion Rate in
effect on the Conversion Date;
(B)    if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Cash Settlement, the Company shall pay to the converting
Holder in respect of each $1,000 principal amount of Notes being converted cash
in an amount equal to the sum of the Daily Conversion Values for each of the 25
consecutive Trading Days during the related Observation Period; and
(C)    if the Company elects (or is deemed to have elected) to satisfy its
Conversion Obligation in respect of such conversion by Combination Settlement,
the Company shall pay or deliver, as the case may be, in respect of each $1,000
principal amount of Notes being converted, a Settlement Amount equal to the sum
of the Daily Settlement Amounts for each of the 25 consecutive Trading Days
during the related Observation Period.
(v)    The Daily Settlement Amounts (if applicable) and the Daily Conversion
Values (if applicable) shall be determined by the Company promptly following the
last day of the Observation Period. Promptly after such determination of the
Daily Settlement Amounts or the Daily Conversion Values, as the case may be, and
the amount of cash payable in lieu of delivering any fractional share of Common
Stock, the Company shall notify the Trustee and the Conversion Agent (if other
than the Trustee) of the Daily Settlement Amounts or the Daily Conversion
Values, as the case may be, and the amount of cash payable in lieu of delivering
fractional shares of Common Stock. The Trustee and the Conversion Agent (if
other than the Trustee) shall have no responsibility for any such determination.
(f)    Subject to Section 14.02(e), before any Holder of a Note shall be
entitled to convert a Note as set forth above, such Holder shall (i) in the case
of a Global Note, comply with




62


    

--------------------------------------------------------------------------------





the procedures of the Depositary in effect at that time and, if required, pay
funds equal to interest payable on the next Interest Payment Date to which such
Holder is not entitled as set forth in Section 14.02(h) and (ii) in the case of
a Physical Note (1) complete, manually sign and deliver an irrevocable notice to
the Conversion Agent as set forth in the Form of Notice of Conversion (or a
facsimile thereof) (a “Notice of Conversion”) at the office of the Conversion
Agent and state in writing therein the principal amount of Notes to be converted
and the name or names (with addresses) in which such Holder wishes the
certificate or certificates for any shares of Common Stock to be delivered upon
settlement of the Conversion Obligation to be registered, (2) surrender such
Notes, duly endorsed to the Company or in blank (and accompanied by appropriate
endorsement and transfer documents), at the office of the Conversion Agent, (3)
if required, furnish appropriate endorsements and transfer documents and (4) if
required, pay funds equal to interest payable on the next Interest Payment Date
to which such Holder is not entitled as set forth in Section 14.02(h). The
Trustee (and if different, the Conversion Agent) shall notify the Company of any
conversion pursuant to this Article 14 on the Conversion Date for such
conversion. No Notice of Conversion with respect to any Notes may be surrendered
by a Holder thereof if such Holder has also delivered a Fundamental Change
Repurchase Notice to the Company in respect of such Notes and has not validly
withdrawn such Fundamental Change Repurchase Notice in accordance with Section
15.03.
If more than one Note shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Notes shall be
computed on the basis of the aggregate principal amount of the Notes (or
specified portions thereof to the extent permitted thereby) so surrendered.
(g)    A Note shall be deemed to have been converted immediately prior to the
close of business on the date (the “Conversion Date”) that the Holder has
complied with the requirements set forth in subsection (b) above. Except as set
forth in Section 14.03(b) and Section 14.07(a), the Company shall pay or
deliver, as the case may be, the consideration due in respect of the Conversion
Obligation on the third Business Day immediately following the relevant
Conversion Date, if the Company elects Physical Settlement, or on the third
Business Day immediately following the last Trading Day of the Observation
Period, in the case of any other Settlement Method. If any shares of Common
Stock are due to converting Holders, the Company shall issue or cause to be
issued, and deliver to the Conversion Agent or to such Holder, or such Holder’s
nominee or nominees, certificates or a book-entry transfer through the
Depositary for the full number of shares of Common Stock to which such Holder
shall be entitled in satisfaction of the Company’s Conversion Obligation.
(h)    In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the Holder of the Note so surrendered a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Note, without payment of any service
charge by the converting Holder but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any documentary, stamp or similar issue or
transfer tax or similar governmental charge required by law or that may be
imposed in connection therewith as




63


    

--------------------------------------------------------------------------------





a result of the name of the Holder of the new Notes issued upon such conversion
being different from the name of the Holder of the old Notes surrendered for
such conversion.
(i)    If a Holder submits a Note for conversion, the Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of any
shares of Common Stock upon conversion, unless the tax is due because the Holder
requests such shares to be issued in a name other than the Holder’s name, in
which case the Holder shall pay that tax. The Conversion Agent may refuse to
deliver the certificates representing the shares of Common Stock being issued in
a name other than the Holder’s name until the Trustee receives a sum sufficient
to pay any tax that is due by such Holder in accordance with the immediately
preceding sentence.
(j)    Except as provided in Section 14.04, no adjustment shall be made for
dividends on any shares of Common Stock issued upon the conversion of any Note
as provided in this Article 14.
(k)    Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.
(l)    Upon conversion, a Holder shall not receive any separate cash payment for
accrued and unpaid interest, if any, except as set forth below. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Note and accrued and unpaid
interest, if any, to, but not including, the relevant Conversion Date. As a
result, accrued and unpaid interest, if any, to, but not including, the relevant
Conversion Date shall be deemed to be paid in full rather than cancelled,
extinguished or forfeited. Upon a conversion of Notes into a combination of cash
and shares of Common Stock, accrued and unpaid interest will be deemed to be
paid first out of the cash paid upon such conversion. Notwithstanding the
foregoing, if Notes are converted after the close of business on a Regular
Record Date, Holders of such Notes as of the close of business on such Regular
Record Date will receive the full amount of interest payable on such Notes on
the corresponding Interest Payment Date notwithstanding the conversion. Notes
surrendered for conversion during the period from the close of business on any
Regular Record Date to the open of business on the immediately following
Interest Payment Date must be accompanied by funds equal to the amount of
interest payable on the Notes so converted; provided that no such payment shall
be required (1) for conversions following the Regular Record Date immediately
preceding the Maturity Date; (2) if the Company has specified a Fundamental
Change Repurchase Date that is after a Regular Record Date and on or prior to
the Business Day immediately following the corresponding Interest Payment Date;
or (3) to the extent of any Defaulted Amounts, if any Defaulted Amounts exists
at the time of conversion with respect to such Note. Therefore, for the
avoidance of doubt, all Holders of record on the Regular Record Date immediately
preceding the Maturity Date shall receive the full interest payment due on the
Maturity Date regardless of whether their Notes have been converted following
such Regular Record Date.




64


    

--------------------------------------------------------------------------------





(m)    The Person in whose name the shares of Common Stock shall be issuable
upon conversion shall be treated as a stockholder of record as of the close of
business on the relevant Conversion Date (if the Company elects to satisfy the
related Conversion Obligation by Physical Settlement) or the last Trading Day of
the relevant Observation Period (if the Company elects to satisfy the related
Conversion Obligation by Combination Settlement), as the case may be. Upon a
conversion of Notes, such Person shall no longer be a Holder of such Notes
surrendered for conversion.
(n)        The Company shall not issue any fractional share of Common Stock upon
conversion of the Notes and shall instead pay cash in lieu of delivering any
fractional share of Common Stock issuable upon conversion based on the Daily
VWAP for the relevant Conversion Date (in the case of Physical Settlement) or
based on the Daily VWAP for the last Trading Day of the relevant Observation
Period (in the case of Combination Settlement). For each Note surrendered for
conversion, if the Company has elected Combination Settlement, the full number
of shares that shall be issued upon conversion thereof shall be computed on the
basis of the aggregate Daily Settlement Amounts for the relevant Observation
Period and any fractional shares remaining after such computation shall be paid
in cash.
Section 14.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes. (v) If a Make-Whole
Fundamental Change occurs or becomes effective prior to the Maturity Date and a
Holder elects to convert its Notes in connection with such Make-Whole
Fundamental Change, the Company shall, under the circumstances described below,
increase the Conversion Rate for the Notes so surrendered for conversion by a
number of additional shares of Common Stock (the “Additional Shares”), as
described below. A conversion of Notes shall be deemed for these purposes to be
“in connection with” such Make-Whole Fundamental Change if the relevant Notice
of Conversion is received by the Conversion Agent from, and including, the
Effective Date of the Make-Whole Fundamental Change up to, and including, the
Business Day immediately prior to the related Fundamental Change Repurchase Date
(or, in the case of a Make-Whole Fundamental Change that would have been a
Fundamental Change but for the proviso in clause (b) of the definition thereof,
the 35th Trading Day immediately following the Effective Date of such Make-Whole
Fundamental Change) (such period, the “Make-Whole Fundamental Change Period”).
(b)    Upon surrender of Notes for conversion in connection with a Make-Whole
Fundamental Change pursuant to Section 14.01(b)(iii), the Company shall, at its
option, satisfy the related Conversion Obligation by Physical Settlement, Cash
Settlement or Combination Settlement in accordance with Section 14.02; provided,
however, that if, at the effective time of a Make-Whole Fundamental Change
described in clause (b) of the definition of Fundamental Change, the Reference
Property following such Make-Whole Fundamental Change is composed entirely of
cash, for any conversion of Notes following the Effective Date of such
Make-Whole Fundamental Change, the Conversion Obligation shall be calculated
based solely on the Stock Price for the transaction and shall be deemed to be an
amount of cash per $1,000 principal amount of converted Notes equal to the
Conversion Rate (including any adjustment for Additional Shares), multiplied by
such Stock Price. In such event, the Conversion Obligation shall be paid to
Holders in cash on the third Business Day following the Conversion Date. The




65


    

--------------------------------------------------------------------------------





Company shall notify the Holders of Notes of the Effective Date of any
Make-Whole Fundamental Change and issue a press release announcing such
Effective Date no later than five Business Days after such Effective Date.
(c)        The number of Additional Shares, if any, by which the Conversion Rate
shall be increased shall be determined by reference to the table below, based on
the date on which the Make-Whole Fundamental Change occurs or becomes effective
(the “Effective Date”) and the price (the “Stock Price”) paid (or deemed to be
paid) per share of the Common Stock in the Make-Whole Fundamental Change. If the
holders of the Common Stock receive in exchange for their Common Stock only cash
in a Make-Whole Fundamental Change described in clause (b) of the definition of
Fundamental Change, the Stock Price shall be the cash amount paid per share.
Otherwise, the Stock Price shall be the average of the Last Reported Sale Prices
of the Common Stock over the five Trading Day period ending on, and including,
the Trading Day immediately preceding the Effective Date of the Make-Whole
Fundamental Change. The Board of Directors shall make appropriate adjustments to
the Stock Price, in its good faith determination, to account for any adjustment
to the Conversion Rate that becomes effective, or any event requiring an
adjustment to the Conversion Rate where the Ex-Dividend Date, Effective Date (as
such term is used in Section 14.04) or expiration date of the event occurs
during such five consecutive Trading Day period.
(d)        The Stock Prices set forth in the column headings of the table below
shall be adjusted as of any date on which the Conversion Rate of the Notes is
otherwise adjusted. The adjusted Stock Prices shall equal the Stock Prices
applicable immediately prior to such adjustment, multiplied by a fraction, the
numerator of which is the Conversion Rate immediately prior to such adjustment
giving rise to the Stock Price adjustment and the denominator of which is the
Conversion Rate as so adjusted. The number of Additional Shares set forth in the
table below shall be adjusted in the same manner and at the same time as the
Conversion Rate as set forth in Section 14.04.
(e)        The following table sets forth the number of Additional Shares of
Common Stock by which the Conversion Rate shall be increased per $1,000
principal amount of Notes pursuant to this Section 14.03 for each Stock Price
and Effective Date set forth below:
 
Stock Price
Effective Date
$50.89
$60.00
$66.16
$70.00
$75.00
$80.00
$90.00
$100.00
$110.00
$120.00
$130.00
August 10, 2015
4.5346
2.9809
2.1920
1.8068
1.3993
1.0764
0.6159
0.3262
0.1482
0.0472
0.0038
August 15, 2016
4.5346
3.0601
2.2266
1.8225
1.3979
1.0642
0.5949
0.3055
0.1322
0.0377
0.0013
August 15, 2017
4.5346
2.9876
2.1258
1.7136
1.2862
0.9560
0.5039
0.2373
0.0873
0.0154
0.0000
August 15, 2018
4.5346
2.8315
1.9356
1.5169
1.0930
0.7755
0.3627
0.1403
0.0324
0.0000
0.0000
August 15, 2019
4.5346
2.4511
1.5195
1.1075
0.7150
0.4442
0.1400
0.0206
0.0000
0.0000
0.0000
August 15, 2020
4.5346
1.5511
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000







66


    

--------------------------------------------------------------------------------





The exact Stock Prices and Effective Dates may not be set forth in the table
above, in which case:
(iii) if the Stock Price is between two Stock Prices in the table above or the
Effective Date is between two Effective Dates in the table, the number of
Additional Shares shall be determined by a straight-line interpolation between
the number of Additional Shares set forth for the higher and lower Stock Prices
and the earlier and later Effective Dates, as applicable, based on a 365-day
year;
(iv) if the Stock Price is greater than $130.00 per share (subject to adjustment
in the same manner as the Stock Prices set forth in the column headings of the
table above pursuant to subsection (d) above), no Additional Shares shall be
added to the Conversion Rate; and
(v) if the Stock Price is less than $50.89 per share (subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table above pursuant to subsection (d) above), no Additional Shares shall be
added to the Conversion Rate.
Notwithstanding the foregoing, in no event shall the Conversion Rate per $1,000
principal amount of Notes exceed 19.6502 shares of Common Stock, subject to
adjustment in the same manner as the Conversion Rate pursuant to Section 14.04.
(f)     Nothing in this Section 14.03 shall prevent an adjustment to the
Conversion Rate pursuant to Section 14.04 in respect of a Make-Whole Fundamental
Change.
Section 14.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs,
except that the Company shall not make any adjustments to the Conversion Rate if
Holders of the Notes participate (other than in the case of (x) a share split or
share combination or (y) a tender or exchange offer), at the same time and upon
the same terms as holders of the Common Stock and solely as a result of holding
the Notes, in any of the transactions described in this Section 14.04, without
having to convert their Notes, as if they held a number of shares of Common
Stock equal to the Conversion Rate, multiplied by the principal amount
(expressed in thousands) of Notes held by such Holder.
(a)     If the Company exclusively issues shares of Common Stock as a dividend
or distribution on all, or substantially all shares of the Common Stock, or if
the Company effects a share split or share combination, the Conversion Rate
shall be adjusted based on the following formula:
[gncconvertindentureimage1a01.gif]
where,




67


    

--------------------------------------------------------------------------------





CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date of such dividend or distribution, or immediately prior to
the open of business on the Effective Date of such share split or share
combination, as applicable;

CR'
=    the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date or Effective Date;

OS0 
=    the number of shares of Common Stock outstanding immediately prior to the
open of business on such Ex-Dividend Date or Effective Date; and

OS'
=    the number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, share split or share combination.

Any adjustment made under this Section 14.04(a) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 14.04(a) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
(b)        If the Company issues to all or substantially all holders of the
Common Stock any rights, options or warrants entitling them, for a period of not
more than 45 calendar days after the announcement date of such issuance, to
subscribe for or purchase shares of the Common Stock at a price per share that
is less than the average of the Last Reported Sale Prices of the Common Stock
for the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the date of announcement of such issuance, the
Conversion Rate shall be increased based on the following formula:
[gncconvertindentureimage2a01.gif]
where,
CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such issuance;

CR'
=    the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date;

OS0 
=    the number of shares of Common Stock outstanding immediately prior to the
open of business on such Ex-Dividend Date;





68


    

--------------------------------------------------------------------------------





X
=    the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and

Y
=    the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights, options or warrants, divided by the average of the Last
Reported Sale Prices of the Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the date
of announcement of the issuance of such rights, options or warrants.

Any increase made under this Section 14.04(b) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the open of business on the Ex-Dividend Date for
such issuance. To the extent that shares of the Common Stock are not delivered
after the expiration of such rights, options or warrants, the Conversion Rate
shall be decreased to the Conversion Rate that would then be in effect had the
increase with respect to the issuance of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights, options or warrants are not so issued, the
Conversion Rate shall be decreased to the Conversion Rate that would then be in
effect if such Ex-Dividend Date for such issuance had not occurred.
For purposes of this Section 14.04(b) and for the purpose of Section
14.01(b)(ii)(A), in determining whether any rights, options or warrants entitle
the holders of the Common Stock to subscribe for or purchase shares of the
Common Stock at less than such average of the Last Reported Sale Prices of the
Common Stock for the 10 consecutive Trading Day period ending on, and including,
the Trading Day immediately preceding the date of announcement for such
issuance, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received by
the Company for such rights, options or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors.
(c)        If the Company distributes shares of its Capital Stock, evidences of
its indebtedness, other assets or property of the Company or rights, options or
warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of the Common Stock, excluding (vi) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 14.04(a) or Section 14.04(b), (vii) dividends or distributions paid
exclusively in cash as to which the provisions set forth in Section 14.04(d)
shall apply, and (viii) Spin-Offs as to which the provisions set forth below in
this Section 14.04(c) shall apply (any of such shares of Capital Stock,
evidences of indebtedness, other assets or property or rights, options or
warrants to acquire Capital Stock or other securities, the “Distributed
Property”), then the Conversion Rate shall be increased based on the following
formula:
[gncconvertindentureimage3a01.gif]
where,




69


    

--------------------------------------------------------------------------------





CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such distribution;

CR'
=    the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date;

SP0 
=    the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

FMV
=    the fair market value (as determined by the Board of Directors) of the
Distributed Property with respect to each outstanding share of the Common Stock
on the Ex-Dividend Date for such distribution.

Any increase made under the portion of this Section 14.04(c) above shall become
effective immediately after the open of business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such distribution had not been declared. Notwithstanding the foregoing, if “FMV”
(as defined above) is equal to or greater than “SP0” (as defined above), in lieu
of the foregoing increase, each Holder of a Note shall receive, in respect of
each $1,000 principal amount thereof, at the same time and upon the same terms
as holders of the Common Stock receive the Distributed Property, the amount and
kind of Distributed Property such Holder would have received if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex-Dividend Date for the distribution. If the Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 14.04(c) by reference to the actual or when-issued trading market for
any securities, it shall in doing so consider the prices in such market over the
same period used in computing the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Dividend Date for such distribution.
With respect to an adjustment pursuant to this Section 14.04(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company, that are, or,
when issued, will be, listed or admitted for trading on a U.S. national
securities exchange (a “Spin-Off”), the Conversion Rate shall be increased based
on the following formula:
[gncconvertindentureimage4a01.gif]
where,
CR0 
=    the Conversion Rate in effect immediately prior to the end of the Valuation
Period;

CR'
=    the Conversion Rate in effect immediately after the end of the Valuation
Period;





70


    

--------------------------------------------------------------------------------





FMV0 
=    the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of the Common Stock applicable to
one share of the Common Stock (determined by reference to the definition of Last
Reported Sale Price as set forth in Section 1.01 as if references therein to
Common Stock were to such Capital Stock or similar equity interest) over the
first 10 consecutive Trading Day period after, and including, the Ex-Dividend
Date of the Spin-Off (the “Valuation Period”); and

MP0 
=    the average of the Last Reported Sale Prices of the Common Stock over the
Valuation Period.

The increase to the Conversion Rate under the preceding paragraph shall occur on
the last Trading Day of the Valuation Period; provided that (x) in respect of
any conversion of Notes for which Physical Settlement is applicable, if the
relevant Conversion Date occurs during the Valuation Period, the reference to
“10” in the preceding paragraph shall be deemed replaced with such lesser number
of Trading Days as have elapsed between the Ex-Dividend Date for such Spin-Off
and such Conversion Date in determining the Conversion Rate and (y) in respect
of any conversion of Notes for which Cash Settlement or Combination Settlement
is applicable, for any Trading Day that falls within the relevant Observation
Period for such conversion and within the Valuation Period, the reference to
“10” in the preceding paragraph shall be deemed replaced with such lesser number
of Trading Days as have elapsed between the Ex-Dividend Date for such Spin-Off
and such Trading Day in determining the Conversion Rate as of such Trading Day.
In addition, if the Ex-Dividend Date for such Spin-Off is after the 10th Trading
Day immediately preceding, and including, the end of any Observation Period in
respect of a conversion of Notes, references to “10” or “10th” in the preceding
paragraph and this paragraph shall be deemed to be replaced, solely in respect
of that conversion, with such lesser number of Trading Days as have elapsed
from, and including, the Ex-Dividend date for such Spin-Off to, and including,
the last Trading Day of such Observation Period.
For purposes of this Section 14.04(c) (and subject in all respect to Section
14.11), rights, options or warrants distributed by the Company to all holders of
the Common Stock entitling them to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock (either initially or under
certain circumstances), which rights, options or warrants, until the occurrence
of a specified event or events (“Trigger Event”): (i) are deemed to be
transferred with such shares of the Common Stock; (ii) are not exercisable; and
(iii) are also issued in respect of future issuances of the Common Stock, shall
be deemed not to have been distributed for purposes of this Section 14.04(c)
(and no adjustment to the Conversion Rate under this Section 14.04(c) will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights, options or warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Rate shall be made
under this Section 14.04(c). If any such right, option or warrant, including any
such existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date with respect to new rights, options




71


    

--------------------------------------------------------------------------------





or warrants with such rights (in which case the existing rights, options or
warrants shall be deemed to terminate and expire on such date without exercise
by any of the holders thereof). In addition, in the event of any distribution
(or deemed distribution) of rights, options or warrants, or any Trigger Event or
other event (of the type described in the immediately preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section
14.04(c) was made, (1) in the case of any such rights, options or warrants that
shall all have been redeemed or purchased without exercise by any holders
thereof, upon such final redemption or purchase (x) the Conversion Rate shall be
readjusted as if such rights, options or warrants had not been issued and (y)
the Conversion Rate shall then again be readjusted to give effect to such
distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution, equal to the per share redemption or
purchase price received by a holder or holders of Common Stock with respect to
such rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or purchase, and (2) in the case of such rights, options or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights, options and
warrants had not been issued.
For purposes of Section 14.04(a), Section 14.04(b) and this Section 14.04(c), if
any dividend or distribution to which this Section 14.04(c) is applicable also
includes one or both of:
(A)    a dividend or distribution of shares of Common Stock to which Section
14.04(a) is applicable (the “Clause A Distribution”); or
(B)    a dividend or distribution of rights, options or warrants to which
Section 14.04(b) is applicable (the “Clause B Distribution”),
then, in either case, (1) such dividend or distribution, other than the Clause A
Distribution and the Clause B Distribution, shall be deemed to be a dividend or
distribution to which this Section 14.04(c) is applicable (the “Clause C
Distribution”) and any Conversion Rate adjustment required by this Section
14.04(c) with respect to such Clause C Distribution shall then be made, and (2)
the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Conversion Rate adjustment
required by Section 14.04(a) and Section 14.04(b) with respect thereto shall
then be made, except that, if determined by the Company (I) the “Ex-Dividend
Date” of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the Ex-Dividend Date of the Clause C Distribution and (II) any shares of
Common Stock included in the Clause A Distribution or Clause B Distribution
shall be deemed not to be “outstanding immediately prior to the open of business
on such Ex-Dividend Date or Effective Date” within the meaning of Section
14.04(a) or “outstanding immediately prior to the open of business on such
Ex-Dividend Date” within the meaning of Section 14.04(b).
(d)        If any cash dividend or distribution is made to all or substantially
all holders of the Common Stock, other than a regular, quarterly cash dividend
that does not exceed $0.18 per




72


    

--------------------------------------------------------------------------------





share (the “Initial Dividend Threshold”), the Conversion Rate shall be adjusted
based on the following formula:
[gncconvertindentureimage5a01.gif]
where,
CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such dividend or distribution;

CR'
=    the Conversion Rate in effect immediately after the open of business on the
Ex-Dividend Date for such dividend or distribution;

SP0 
=    the Last Reported Sale Price of the Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;

T
=    the Initial Dividend Threshold; provided that if the dividend or
distribution is not a regular quarterly cash dividend, the Initial Dividend
Threshold shall be deemed to be zero; and

C
=    the amount in cash per share the Company distributes to all or
substantially all holders of the Common Stock.

The Initial Dividend Threshold shall be subject to adjustment in a manner
inversely proportional to adjustments to the Conversion Rate; provided that no
adjustment shall be made to the Initial Dividend Threshold for any adjustment to
the Conversion Rate pursuant to this Section 14.04(d).
Any increase pursuant to this Section 14.04(d) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board of Directors
determines not to make or pay such dividend or distribution, to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. Notwithstanding the foregoing, if “C” (as defined above)
is equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, each Holder of a Note shall receive, for each $1,000 principal amount
of Notes, at the same time and upon the same terms as holders of shares of the
Common Stock, the amount of cash that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate on
the Ex-Dividend Date for such cash dividend or distribution.
(e)        If the Company or any of its Subsidiaries make a payment in respect
of a tender or exchange offer for the Common Stock, to the extent that the cash
and value of any other consideration included in the payment per share of the
Common Stock exceeds the average of the Last Reported Sale Prices of the Common
Stock over the 10 consecutive Trading Day period commencing on, and including,
the Trading Day next succeeding the last date on which tenders




73


    

--------------------------------------------------------------------------------





or exchanges may be made pursuant to such tender or exchange offer, the
Conversion Rate shall be increased based on the following formula:
[gncconvertindentureimage6a01.gif]
where,
CR0 
=    the Conversion Rate in effect immediately prior to the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires;

CR'
=    the Conversion Rate in effect immediately after the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires;

AC
=    the aggregate value of all cash and any other consideration (as determined
by the Board of Directors) paid or payable for shares of Common Stock purchased
in such tender or exchange offer;

OS0 
=    the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires (prior to giving effect to the
purchase of all shares of Common Stock accepted for purchase or exchange in such
tender or exchange offer);

OS'
=    the number of shares of Common Stock outstanding immediately after the date
such tender or exchange offer expires (after giving effect to the purchase of
all shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and

SP'
=    the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires.

The increase to the Conversion Rate under this Section 14.04(e) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that (x) in respect of any conversion of Notes for which
Physical Settlement is applicable, if the relevant Conversion Date occurs during
the 10 Trading Days immediately following, and including, the Trading Day next
succeeding the expiration date of any tender or exchange offer, references to
“10” or “10th” in the preceding paragraph shall be deemed replaced with such
lesser number of Trading Days as have elapsed between the expiration date of
such tender or exchange offer and such Conversion Date in determining the
Conversion Rate and (y) in respect of any conversion of Notes for which Cash
Settlement or Combination Settlement is applicable, for any Trading Day that
falls within the relevant Observation Period for such conversion and within the
10 Trading Days immediately following, and including, the Trading Day next
succeeding the expiration date of any tender or




74


    

--------------------------------------------------------------------------------





exchange offer, references to “10” or “10th” in the preceding paragraph shall be
deemed replaced with such lesser number of Trading Days as have elapsed between
the expiration date of such tender or exchange offer and such Trading Day in
determining the Conversion Rate as of such Trading Day. In addition, if the
Trading Day next succeeding the date such tender or exchange offer expires is
after the 10th Trading Day immediately preceding, and including, the end of any
Observation Period in respect of a conversion of Notes, references to “10” or
“10th” in the preceding paragraph and this paragraph shall be deemed to be
replaced, solely in respect of that conversion, with such lesser number of
Trading Days as have elapsed from, and including, the Trading Day next
succeeding the date such tender or exchange offer expires to, and including, the
last Trading Day of such Observation Period.
(f)        Notwithstanding this Section 14.04 or any other provision of this
Indenture or the Notes, if a Conversion Rate adjustment becomes effective on any
Ex-Dividend Date, and a Holder that has converted its Notes on or after such
Ex-Dividend Date and on or prior to the related Record Date would be treated as
the record holder of the shares of Common Stock as of the related Conversion
Date as described under Section 14.02(i) based on an adjusted Conversion Rate
for such Ex-Dividend Date, then, notwithstanding the Conversion Rate adjustment
provisions in this Section 14.04, the Conversion Rate adjustment relating to
such Ex-Dividend Date shall not be made for such converting Holder. Instead,
such Holder shall be treated as if such Holder were the record owner of the
shares of Common Stock on an unadjusted basis and participate in the related
dividend, distribution or other event giving rise to such adjustment.
(g)        Except as stated herein, the Company shall not adjust the Conversion
Rate for the issuance of shares of the Common Stock or any securities
convertible into or exchangeable for shares of the Common Stock or the right to
purchase shares of the Common Stock or such convertible or exchangeable
securities.
(h)        In addition to those adjustments required by clauses (a), (b), (c),
(d) and (e) of this Section 14.04, and to the extent permitted by applicable law
and subject to the applicable rules of any exchange on which any of the
Company’s securities are then listed, the Company from time to time may increase
the Conversion Rate by any amount for a period of at least 20 Business Days if
the Board of Directors determines that such increase would be in the Company’s
best interest. In addition, to the extent permitted by applicable law and
subject to the applicable rules of any exchange on which any of the Company’s
securities are then listed, the Company may (but is not required to) increase
the Conversion Rate to avoid or diminish any income tax to holders of Common
Stock or rights to purchase Common Stock in connection with a dividend or
distribution of shares of Common Stock (or rights to acquire shares of Common
Stock) or similar event. Whenever the Conversion Rate is increased pursuant to
either of the preceding two sentences, the Company shall mail to the Holder of
each Note at its last address appearing on the Note Register a notice of the
increase at least 15 days prior to the date the increased Conversion Rate takes
effect, and such notice shall state the increased Conversion Rate and the period
during which it will be in effect.
(i)        Notwithstanding anything to the contrary in this Article 14, the
Conversion Rate shall not be adjusted:




75


    

--------------------------------------------------------------------------------





(i)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;
(ii)    upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries;
(iii)    upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;
(iv)    solely for a change in the par value of the Common Stock; or
(v)    for accrued and unpaid interest, if any.
(j)        All calculations and other determinations under this Article 14 shall
be made by the Company and shall be made to the nearest one-ten thousandth
(1/10,000th) of a share.
(k)        Whenever the Conversion Rate is adjusted as herein provided, the
Company shall promptly file with the Trustee (and the Conversion Agent if not
the Trustee) an Officers’ Certificate setting forth the Conversion Rate after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall mail such notice of such adjustment of the Conversion Rate to each Holder
at its last address appearing on the Note Register of this Indenture. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.
(l)        For purposes of this Section 14.04, the number of shares of Common
Stock at any time outstanding shall not include shares of Common Stock held in
the treasury of the Company so long as the Company does not pay any dividend or
make any distribution on shares of Common Stock held in the treasury of the
Company, but shall include shares of Common Stock issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock.
Section 14.05. Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate the Last Reported Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a span
of multiple days (including an Observation Period and the period for determining
the Stock Price for purposes of a Make-Whole Fundamental Change), the Board of
Directors shall make appropriate adjustments to each to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring




76


    

--------------------------------------------------------------------------------





an adjustment to the Conversion Rate where the Ex-Dividend Date, Effective Date
or expiration date, as the case may be, of the event occurs, at any time during
the period when the Last Reported Sale Prices, the Daily VWAPs, the Daily
Conversion Values or the Daily Settlement Amounts are to be calculated.
Section 14.06. Shares to Be Fully Paid. The Company shall provide, free from
preemptive rights, out of its authorized but unissued shares or shares held in
treasury, sufficient shares of Common Stock to provide for conversion of the
Notes from time to time as such Notes are presented for conversion (assuming
delivery of the maximum number of Additional Shares pursuant to Section 14.03
and that at the time of computation of such number of shares, all such Notes
would be converted by a single Holder and that Physical Settlement were
applicable).
Section 14.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.
(a)        In the case of:
(vi)    any recapitalization, reclassification or change of the Common Stock
(other than changes resulting from a subdivision or combination),
(vii)    any consolidation, merger, combination or similar transaction involving
the Company,
(viii)    any sale, lease or other transfer to a third party of the consolidated
assets of the Company and the Company’s Subsidiaries substantially as an
entirety or
(ix)    any statutory share exchange,
in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (any such event, a “Merger Event”), then, at and
after the effective time of such Merger Event, the right to convert each $1,000
principal amount of Notes shall be changed into a right to convert such
principal amount of Notes into the kind and amount of shares of stock, other
securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
Conversion Rate immediately prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property,” with each “unit of Reference
Property” meaning the kind and amount of Reference Property that a holder of one
share of Common Stock is entitled to receive) upon such Merger Event and, prior
to or at the effective time of such Merger Event, the Company or the successor
or purchasing Person, as the case may be, shall execute with the Trustee a
supplemental indenture permitted under Section 10.01(g) providing for such
change in the right to convert each $1,000 principal amount of Notes; provided,
however, that at and after the effective time of the Merger Event (A) the
Company shall continue to have the right to determine the form of consideration
to be paid or delivered, as the case may be, upon conversion of Notes in
accordance with Section 14.02 and (B) (I) any amount payable in cash upon
conversion of the Notes in accordance with Section 14.02 shall continue to be
payable in cash, (II) any shares of Common Stock that the Company




77


    

--------------------------------------------------------------------------------





would have been required to deliver upon conversion of the Notes in accordance
with Section 14.02 shall instead be deliverable in the amount and type of
Reference Property that a holder of that number of shares of Common Stock would
have been entitled to receive in such Merger Event and (III) the Daily VWAP
shall be calculated based on the value of a unit of Reference Property.
If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then (i) the Reference
Property into which the Notes will be convertible shall be deemed to be (x) the
weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election or (y) if no
holders of Common Stock affirmatively make such an election, the types and
amounts of consideration actually received by the holders of Common Stock, and
(ii) the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause (i)
attributable to one share of Common Stock. If the holders of the Common Stock
receive only cash in such Merger Event, then for all conversions for which the
relevant Conversion Date occurs after the effective date of such Merger Event
(A) the consideration due upon conversion of each $1,000 principal amount of
Notes shall be solely cash in an amount equal to the Conversion Rate in effect
on the Conversion Date (as may be increased by any Additional Shares pursuant to
Section 14.03), multiplied by the price paid per share of Common Stock in such
Merger Event and (B) the Company shall satisfy the Conversion Obligation by
paying cash to converting Holders on the third Business Day immediately
following the relevant Conversion Date. The Company shall notify Holders, the
Trustee and the Conversion Agent (if other than the Trustee) of such weighted
average as soon as practicable after such determination is made.
Such supplemental indenture described in the second immediately preceding
paragraph shall provide for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this Article
14. If, in the case of any Merger Event, the Reference Property includes shares
of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing
corporation, as the case may be, in such Merger Event, then such supplemental
indenture shall also be executed by such other Person and shall contain such
additional provisions to protect the interests of the Holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including the provisions providing for the purchase rights set forth
in Article 15.
(b)        When the Company executes a supplemental indenture pursuant to
subsection (a) of this Section 14.07, the Company shall promptly file with the
Trustee an Officers’ Certificate briefly stating the reasons therefor, the kind
or amount of cash, securities or property or asset that will comprise a unit of
Reference Property after any such Merger Event, any adjustment to be made with
respect thereto and that all conditions precedent have been complied with, and
shall promptly mail notice thereof to all Holders. The Company shall cause
notice of the execution of such supplemental indenture to be mailed to each
Holder, at its address appearing on the Note




78


    

--------------------------------------------------------------------------------





Register provided for in this Indenture, within 20 days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of such
supplemental indenture.
(c)        The Company shall not become a party to any Merger Event unless its
terms are consistent with this Section 14.07. None of the foregoing provisions
shall affect the right of a holder of Notes to convert its Notes into cash,
shares of Common Stock or a combination of cash and shares of Common Stock, as
applicable, as set forth in Section 14.01 and Section 14.02 prior to the
effective date of such Merger Event.
(d)        The above provisions of this Section shall similarly apply to
successive Merger Events.
(e)        In connection with any Merger Event, the Initial Dividend Threshold
shall be subject to adjustment as described in clause (i), clause (ii) or clause
(iii) below, as the case may be.
(i)    In the case of a Merger Event in which the Reference Property
(determined, as appropriate, pursuant to subsection (a) above and excluding any
dissenters’ appraisal rights) is composed entirely of shares of common stock
(the “Merger Common Stock”), the Initial Dividend Threshold at and after the
effective time of such Merger Event will be equal to (x) the Initial Dividend
Threshold immediately prior to the effective time of such Merger Event, divided
by (y) the number of shares of Merger Common Stock that a holder of one share of
Common Stock would receive in such Merger Event (such quotient rounded down to
the nearest cent).
(ii)    In the case of a Merger Event in which the Reference Property
(determined, as appropriate, pursuant to subsection (a) above and excluding any
dissenters’ appraisal rights) is composed in part of shares of Merger Common
Stock, the Initial Dividend Threshold at and after the effective time of such
Merger Event will be equal to (x) the Initial Dividend Threshold immediately
prior to the effective time of such Merger Event, multiplied by (y) the Merger
Valuation Percentage for such Merger Event (such product rounded down to the
nearest cent).
(iii)    For the avoidance of doubt, in the case of a Merger Event in which the
Reference Property (determined, as appropriate, pursuant to subsection (a) above
and excluding any dissenters’ appraisal rights) is composed entirely of
consideration other than shares of common stock, the Initial Dividend Threshold
at and after the effective time of such Merger Event will be equal to zero.
Section 14.08. Certain Covenants. (i) The Company covenants that all shares of
Common Stock issued upon conversion of Notes will be fully paid and
non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof.
(b)        The Company covenants that, if any shares of Common Stock to be
provided for the purpose of conversion of Notes hereunder require registration
with or approval of any governmental authority under any federal or state law
before such shares of Common Stock may




79


    

--------------------------------------------------------------------------------





be validly issued upon conversion, the Company will, to the extent then
permitted by the rules and interpretations of the Commission, secure such
registration or approval, as the case may be.
(c)        The Company further covenants that if at any time the Common Stock
shall be listed on any national securities exchange or automated quotation
system the Company will list and keep listed, so long as the Common Stock shall
be so listed on such exchange or automated quotation system, any Common Stock
issuable upon conversion of the Notes.
Section 14.09. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any Holder to
determine the Conversion Rate (or any adjustment thereto) or whether any facts
exist that may require any adjustment (including any increase) of the Conversion
Rate, or with respect to the nature or extent or calculation of any such
adjustment when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same. The
Trustee and any other Conversion Agent shall not be accountable with respect to
the validity or value (or the kind or amount) of any shares of Common Stock, or
of any securities, property or cash that may at any time be issued or delivered
upon the conversion of any Note; and the Trustee and any other Conversion Agent
make no representations with respect thereto. Neither the Trustee nor any
Conversion Agent shall be responsible for any failure of the Company to issue,
transfer or deliver any shares of Common Stock or stock certificates or other
securities or property or cash upon the surrender of any Note for the purpose of
conversion or to comply with any of the duties, responsibilities or covenants of
the Company contained in this Article. Without limiting the generality of the
foregoing, neither the Trustee nor any Conversion Agent shall be under any
responsibility to determine the correctness of any provisions contained in any
supplemental indenture entered into pursuant to Section 14.07 relating either to
the kind or amount of shares of stock or securities or property (including cash)
receivable by Holders upon the conversion of their Notes after any event
referred to in such Section 14.07 or to any adjustment to be made with respect
thereto, but, subject to the provisions of Section 7.01, may accept (without any
independent investigation) as conclusive evidence of the correctness of any such
provisions, and shall be protected in relying upon, the Officers’ Certificate
(which the Company shall be obligated to file with the Trustee prior to the
execution of any such supplemental indenture) with respect thereto. Neither the
Trustee nor the Conversion Agent shall be responsible for determining whether
any event contemplated by Section 14.01(b) has occurred that makes the Notes
eligible for conversion or no longer eligible therefor until the Company has
delivered to the Trustee and the Conversion Agent the notices referred to in
Section 14.01(b) with respect to the commencement or termination of such
conversion rights, on which notices the Trustee and the Conversion Agent may
conclusively rely, and the Company agrees to deliver such notices to the Trustee
and the Conversion Agent immediately after the occurrence of any such event or
at such other times as shall be provided for in Section 14.01(b).
Section 14.10. Notice to Holders Prior to Certain Actions. In case of any:
(a)        action by the Company or one of its Subsidiaries that would require
an adjustment in the Conversion Rate pursuant to Section 14.04 or Section 14.11;
(b)        Merger Event; or




80


    

--------------------------------------------------------------------------------





(c)        voluntary or involuntary dissolution, liquidation or winding-up of
the Company or any of its Subsidiaries;
then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Indenture), the Company shall cause to be filed
with the Trustee and the Conversion Agent (if other than the Trustee) and to be
mailed to each Holder at its address appearing on the Note Register, as promptly
as possible but in any event at least 20 days prior to the applicable date
hereinafter specified, a notice stating (i) the date on which a record is to be
taken for the purpose of such action by the Company or one of its Subsidiaries
or, if a record is not to be taken, the date as of which the holders of Common
Stock of record are to be determined for the purposes of such action by the
Company or one of its Subsidiaries, or (ii) the date on which such Merger Event,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such Merger Event, dissolution, liquidation or
winding-up. Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such action by the Company or one of its
Subsidiaries, Merger Event, dissolution, liquidation or winding-up.
Section 14.11. Stockholder Rights Plans. If the Company has a stockholder rights
plan in effect upon conversion of the Notes, each share of Common Stock, if any,
issued upon such conversion shall be entitled to receive the appropriate number
of rights, if any, and the certificates representing the Common Stock issued
upon such conversion shall bear such legends, if any, in each case as may be
provided by the terms of any such stockholder rights plan, as the same may be
amended from time to time. However, if, prior to any conversion of Notes, the
rights have separated from the shares of Common Stock in accordance with the
provisions of the applicable stockholder rights plan, the Conversion Rate shall
be adjusted at the time of separation as if the Company distributed to all or
substantially all holders of the Common Stock Distributed Property as provided
in Section 14.04(c), subject to readjustment in the event of the expiration,
termination or redemption of such rights.
ARTICLE 15
    
REPURCHASE OF NOTES AT OPTION OF HOLDERS
Section 15.01. Intentionally Omitted.
Section 15.02. Repurchase at Option of Holders Upon a Fundamental Change. (ii)
If a Fundamental Change occurs at any time, each Holder shall have the right, at
such Holder’s option, to require the Company to repurchase for cash all of such
Holder’s Notes, or any portion thereof that is equal to $1,000 or an integral
multiple of $1,000, on the date (the “Fundamental Change Repurchase Date”)
specified by the Company that is not less than 20 calendar days or more than 35
calendar days following the date of the Fundamental Change Company Notice at a
repurchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest thereon to, but excluding, the Fundamental Change Repurchase
Date (the “Fundamental Change Repurchase Price”), unless the Fundamental Change
Repurchase Date falls after a




81


    

--------------------------------------------------------------------------------





Regular Record Date but on or prior to the Interest Payment Date to which such
Regular Record Date relates, in which case the Company shall instead pay the
full amount of accrued and unpaid interest to Holders of record as of such
Regular Record Date, and the Fundamental Change Repurchase Price shall be equal
to 100% of the principal amount of Notes to be repurchased pursuant to this
Article 15.
(g)        Repurchases of Notes under this Section 15.02 shall be made, at the
option of the Holder thereof, upon:
(i)    delivery to the Paying Agent by a Holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth in Attachment 2 to
the Form of Note attached hereto as Exhibit A, if the Notes are Physical Notes,
or in compliance with the Depositary’s procedures for surrendering interests in
Global Notes, if the Notes are Global Notes, in each case on or before the close
of business on the Business Day immediately preceding the Fundamental Change
Repurchase Date; and
(ii)    delivery of the Notes, if the Notes are Physical Notes, to the Paying
Agent at any time after delivery of the Fundamental Change Repurchase Notice
(together with all necessary endorsements for transfer) at the Corporate Trust
Office of the Paying Agent, or book-entry transfer of the Notes, if the Notes
are Global Notes, in compliance with the procedures of the Depositary, in each
case such delivery being a condition to receipt by the Holder of the Fundamental
Change Repurchase Price therefor.
The Fundamental Change Repurchase Notice in respect of any Notes to be
repurchased shall state:
(i)    in the case of Physical Notes, the certificate numbers of the Notes to be
delivered for repurchase;
(ii)    the portion of the principal amount of Notes to be repurchased, which
must be $1,000 or an integral multiple thereof; and
(iii)    that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture;
provided, however, that if the Notes are Global Notes, the Fundamental Change
Repurchase Notice must comply with appropriate Depositary procedures.
Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 15.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the Business Day immediately preceding the Fundamental Change Repurchase Date
by delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 15.03.




82


    

--------------------------------------------------------------------------------





The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.
(h)    On or before the 20th calendar day after the occurrence of the effective
date of a Fundamental Change, the Company shall provide to all Holders of Notes
and the Trustee and the Paying Agent (in the case of a Paying Agent other than
the Trustee) a notice (the “Fundamental Change Company Notice”) of the
occurrence of the effective date of the Fundamental Change and of the repurchase
right at the option of the Holders arising as a result thereof. In the case of
Physical Notes, such notice shall be by first class mail or, in the case of
Global Notes, such notice shall be delivered in accordance with the applicable
procedures of the Depositary. Simultaneously with providing such notice, the
Company shall publish a notice containing the information set forth in the
Fundamental Change Company Notice in a newspaper of general circulation in The
City of New York or publish such information on the Company’s website or through
such other public medium as the Company may use at that time. Each Fundamental
Change Company Notice shall specify:
(i)    the events causing the Fundamental Change;
(ii)    the date of the Fundamental Change;
(iii)    the last date on which a Holder may exercise the repurchase right
pursuant to this Article 15;
(iv)    the Fundamental Change Repurchase Price;
(v)    the Fundamental Change Repurchase Date;
(vi)    the name and address of the Paying Agent and the Conversion Agent, if
applicable;
(vii)    if applicable, the Conversion Rate and any adjustments to the
Conversion Rate;
(viii)    that the Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Repurchase Notice in accordance with the terms
of this Indenture; and
(ix)    the procedures that Holders must follow to require the Company to
repurchase their Notes.
No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 15.02.




83


    

--------------------------------------------------------------------------------





At the Company’s request, the Trustee shall give such notice in the Company’s
name and at the Company’s expense; provided, however, that, in all cases, the
text of such Fundamental Change Company Notice shall be prepared by the Company.
(i)        Notwithstanding the foregoing, no Notes may be repurchased by the
Company on any date at the option of the Holders upon a Fundamental Change if
the principal amount of the Notes has been accelerated, and such acceleration
has not been rescinded, on or prior to such date (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes). The Paying
Agent will promptly return to the respective Holders thereof any Physical Notes
held by it during the acceleration of the Notes (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes), or any
instructions for book-entry transfer of the Notes in compliance with the
procedures of the Depositary shall be deemed to have been cancelled, and, upon
such return or cancellation, as the case may be, the Fundamental Change
Repurchase Notice with respect thereto shall be deemed to have been withdrawn.
Section 15.03. Withdrawal of Fundamental Change Repurchase Notice. (i) A
Fundamental Change Repurchase Notice may be withdrawn (in whole or in part) by
means of a written notice of withdrawal delivered to the Corporate Trust Office
of the Paying Agent in accordance with this Section 15.03 at any time prior to
the close of business on the Business Day immediately preceding the Fundamental
Change Repurchase Date, specifying:
(ii)    the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted,
(iii)    if Physical Notes have been issued, the certificate number of the Note
in respect of which such notice of withdrawal is being submitted, and
(iv)    the principal amount, if any, of such Note that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;
provided, however, that if the Notes are Global Notes, the notice must comply
with appropriate procedures of the Depositary.
Section 15.04. Deposit of Fundamental Change Repurchase Price. (i) The Company
will deposit with the Trustee (or other Paying Agent appointed by the Company,
or if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 4.04) on or prior to 11:00 a.m., New York
City time, on the Fundamental Change Repurchase Date an amount of money
sufficient to repurchase all of the Notes to be repurchased at the appropriate
Fundamental Change Repurchase Price. Subject to receipt of funds and/or Notes by
the Trustee (or other Paying Agent appointed by the Company), payment for Notes
surrendered for repurchase (and not withdrawn prior to the close of business on
the Business Day immediately preceding the Fundamental Change Repurchase Date)
will be made on the later of (i) the Fundamental Change Repurchase Date
(provided the Holder has satisfied the conditions in




84


    

--------------------------------------------------------------------------------





Section 15.02) and (ii) the time of book-entry transfer or the delivery of such
Note to the Trustee (or other Paying Agent appointed by the Company) by the
Holder thereof in the manner required by Section 15.02 by mailing checks for the
amount payable to the Holders of such Notes entitled thereto as they shall
appear in the Note Register; provided, however, that payments to the Depositary
shall be made by wire transfer of immediately available funds to the account of
the Depositary or its nominee. The Trustee shall, promptly after such payment
and upon written demand by the Company, return to the Company any funds in
excess of the Fundamental Change Repurchase Price.
(d)    If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
repurchased on such Fundamental Change Repurchase Date, then, with respect to
the Notes that have been properly surrendered for repurchase and have not been
validly withdrawn, (i) such Notes will cease to be outstanding, (ii) interest
will cease to accrue on such Notes (whether or not book-entry transfer of the
Notes has been made or the Notes have been delivered to the Trustee or Paying
Agent) and (iii) all other rights of the Holders of such Notes will terminate
(other than the right to receive the Fundamental Change Repurchase Price and, if
applicable, accrued and unpaid interest).
(e)    Upon surrender of a Note that is to be repurchased in part pursuant to
Section 15.02, the Company shall execute and the Trustee shall authenticate and
deliver to the Holder a new Note in an authorized denomination equal in
principal amount to the unrepurchased portion of the Note surrendered.
Section 15.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes.
In connection with any repurchase offer, the Company will, if required:
(a)    comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act;
(b)    file a Schedule TO or any other required schedule under the Exchange Act;
and
(c)    otherwise comply with all federal and state securities laws in connection
with any offer by the Company to repurchase the Notes;
in each case, so as to permit the rights and obligations under this Article 15
to be exercised in the time and in the manner specified in this Article 15.
ARTICLE 16
    
NO REDEMPTION
Section 16.01. No Redemption. The Notes shall not be redeemable by the Company
prior to the Maturity Date, and no sinking fund is provided for the Notes.




85


    

--------------------------------------------------------------------------------





ARTICLE 17
    
MISCELLANEOUS PROVISIONS
Section 17.01. Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements of the Company contained in this Indenture
shall bind its successors and assigns whether so expressed or not.
Section 17.02. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or Officer of the Company shall and may be done and
performed with like force and effect by the like board, committee or officer of
any corporation or other entity that shall at the time be the lawful sole
successor of the Company.
Section 17.03. Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Holders on the Company or on any Subsidiary Guarantor
shall be deemed to have been sufficiently given or made, for all purposes if
given or served by being deposited postage prepaid by registered or certified
mail in a post office letter box addressed (until another address is filed by
the Company with the Trustee) to GNC Holdings, Inc., 300 Sixth Avenue,
Pittsburgh, Pennsylvania 15222, Attention: General Counsel. Any notice,
direction, request or demand hereunder to or upon the Trustee shall be deemed to
have been sufficiently given or made, for all purposes, if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed to the Corporate Trust Office.
The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e‑mail, facsimile transmission or other similar
unsecured electronic methods; provided, however, that (a) the party providing
such electronic instructions or directions, subsequent to the transmission
thereof, shall provide the originally executed instructions or directions to the
Trustee in a timely manner and (b) such originally executed instructions or
directions shall be signed by an authorized representative of the party
providing such instructions or directions. The Trustee shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Trustee’s
reliance upon and compliance with such instructions or directions
notwithstanding such instructions or directions conflict or are inconsistent
with a subsequent written instruction or direction or if the subsequent written
instruction or direction is never received. The party providing instructions or
directions by unsecured e‑mail, facsimile transmission or other similar
unsecured electronic methods, as aforesaid, agrees to assume all risks arising
out of the use of such electronic methods to submit instructions and directions
to the Trustee, including without limitation the risk of the Trustee acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.
The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.




86


    

--------------------------------------------------------------------------------





Any notice or communication mailed to a Holder shall be mailed to it by first
class mail, postage prepaid, at its address as it appears on the Note Register
and shall be sufficiently given to it if so mailed within the time prescribed.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.
Section 17.04. Governing Law; Jurisdiction. THIS INDENTURE (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE SUBSIDIARY GUARANTEES INCLUDED HEREIN) AND EACH NOTE,
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE SUBSIDIARY GUARANTEES INCLUDED
HEREIN) AND EACH NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS THEREOF).
The Company and each Subsidiary Guarantor irrevocably consent and agree, for the
benefit of the Holders from time to time of the Notes and the Trustee, that any
legal action, suit or proceeding against it with respect to obligations,
liabilities or any other matter arising out of or in connection with this
Indenture or the Notes may be brought in the courts of the State of New York or
the courts of the United States located in the Borough of Manhattan, New York
City, New York and, until amounts due and to become due in respect of the Notes
have been paid, hereby irrevocably consents and submits to the non-exclusive
jurisdiction of each such court in personam, generally and unconditionally with
respect to any action, suit or proceeding for itself in respect of its
properties, assets and revenues.
The Company and each Subsidiary Guarantor irrevocably and unconditionally waive,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions, suits or
proceedings arising out of or in connection with this Indenture brought in the
courts of the State of New York or the courts of the United States located in
the Borough of Manhattan, New York City, New York and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.
Section 17.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. Upon any application or demand by the
Company to the Trustee to take any action under any of the provisions of this
Indenture, the Company shall, if requested by the Trustee, furnish to the
Trustee an Officers’ Certificate and an Opinion of Counsel stating




87


    

--------------------------------------------------------------------------------





that all conditions precedent provided for in this Indenture to such action have
been complied with.
Each Officers’ Certificate and Opinion of Counsel provided for, by or on behalf
of the Company in this Indenture and delivered to the Trustee with respect to
compliance with this Indenture (other than the Officers’ Certificates provided
for in Section 4.08) shall include (d) a statement that the person signing such
certificate or opinion is familiar with the requested action and this Indenture;
(e) a brief statement as to the nature and scope of the examination or
investigation upon which the statement contained in such certificate or opinion
is based; (f) a statement that, in the judgment of such person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed judgment as to whether or not all conditions precedent
provided for in this Indenture to such action have been complied with; and (g) a
statement as to whether or not, in the judgment of such person, all conditions
precedent provided for in this Indenture to such action have been complied with.
Section 17.06. Legal Holidays. In any case where any Interest Payment Date,
Fundamental Change Repurchase Date or Maturity Date is not a Business Day, then
any action to be taken on such date need not be taken on such date, but may be
taken on the next succeeding Business Day with the same force and effect as if
taken on such date, and no interest shall accrue in respect of the delay.
Section 17.07. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.
Section 17.08. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the Holders, the
parties hereto, any Paying Agent, any Conversion Agent, any Bid Solicitation
Agent, any authenticating agent, any Note Registrar and their successors
hereunder, any benefit or any legal or equitable right, remedy or claim under
this Indenture.
Section 17.09. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.
Section 17.10. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.04, Section 2.05, Section 2.06, Section 2.07, Section 10.04 and
Section 15.04 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating




88


    

--------------------------------------------------------------------------------





agent shall be deemed to satisfy any requirement hereunder or in the Notes for
the Trustee’s certificate of authentication. Such authenticating agent shall at
all times be a Person eligible to serve as trustee hereunder pursuant to Section
7.08.
Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to the corporate trust business of any authenticating agent, shall be
the successor of the authenticating agent hereunder, if such successor
corporation or other entity is otherwise eligible under this Section 17.10,
without the execution or filing of any paper or any further act on the part of
the parties hereto or the authenticating agent or such successor corporation or
other entity.
Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall mail notice of
such appointment to all Holders as the names and addresses of such Holders
appear on the Note Register.
The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.
The provisions of Section 7.02, Section 7.03, Section 7.04, Section 8.03 and
this Section 17.10 shall be applicable to any authenticating agent.
If an authenticating agent is appointed pursuant to this Section 17.10, the
Notes may have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:
__________________________,
as Authenticating Agent, certifies that this is one of the Notes described
in the within-named Indenture.
By: ____________________
Authorized Officer
Section 17.11. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original




89


    

--------------------------------------------------------------------------------





Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.
Section 17.12. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.
Section 17.13. Waiver of Jury Trial. EACH OF THE COMPANY, THE SUBSIDIARY
GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE SUBSIDIARY GUARANTEES INCLUDED HEREIN), THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
Section 17.14. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
Section 17.15. Calculations. Except as otherwise provided herein, the Company
shall be responsible for making all calculations called for under the Notes.
These calculations include, but are not limited to, determinations of the
Trading Price of the Notes, the Last Reported Sale Prices of the Common Stock,
the Daily VWAPs, the Daily Conversion Values, the Daily Settlement Amounts,
accrued interest payable on the Notes and the Conversion Rate of the Notes. The
Company shall make all these calculations in good faith and, absent manifest
error, the Company’s calculations shall be final and binding on Holders of
Notes. The Company shall provide a schedule of its calculations to each of the
Trustee and the Conversion Agent, and each of the Trustee and Conversion Agent
is entitled to rely conclusively upon the accuracy of the Company’s calculations
without independent verification. The Trustee will forward the Company’s
calculations to any Holder of Notes upon the request of that Holder at the sole
cost and expense of the Company.
Section 17.16. USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the USA PATRIOT Act.




90


    

--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]








91


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.
GNC HOLDINGS, INC.
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer



THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
By:
/s/ Michael Countryman
Name: Michael Countryman
Title: Vice President





GNC PARENT LLC, as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer





GENERAL NUTRITION CENTERS, INC., as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer





GNC CORPORATION, as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer











--------------------------------------------------------------------------------







GENERAL NUTRITION CORPORATION, as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer





GENERAL NUTRITION INVESTMENT COMPANY, as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer





LUCKYVITAMIN CORPORATION, as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer





GNC FUNDING, INC. , as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer





GNC TRANSPORTATION LLC, as Subsidiary Guarantor
By:
/s/ Tricia K. Tolivar
Name: Tricia K. Tolivar
Title: EVP and Chief Financial Officer







--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF FACE OF NOTE]
[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREUNDER IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY]
[THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2) AGREES FOR THE BENEFIT OF GNC HOLDINGS, INC. (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR


A-1
    

--------------------------------------------------------------------------------





(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]


A-2
    

--------------------------------------------------------------------------------





GNC Holdings, Inc.
1.50% Convertible Senior Note due 2020
No. [_____]    [Initially] $[_________]
CUSIP No. [_________]
GNC Holdings, Inc., a corporation duly organized and validly existing under the
laws of the State of Delaware (the “Company,” which term includes any successor
corporation under the Indenture referred to on the reverse hereof), for value
received hereby promises to pay to [CEDE & CO.] [_______], or registered
assigns, the principal sum [as set forth in the “Schedule of Exchanges of Notes”
attached hereto] [of $[_______]], which amount, taken together with the
principal amounts of all other outstanding Notes, shall not, unless permitted by
the Indenture, exceed $287,500,000 in aggregate at any time, on August 15, 2020,
and interest thereon as set forth below.
This Note shall bear interest at the rate of 1.50% per year from August 10,
2015, or from the most recent date to which interest had been paid or provided
for to, but excluding, the next scheduled Interest Payment Date until August 15,
2020. Interest is payable semi-annually in arrears on each February 15 and
August 15, commencing on February 15, 2016, to Holders of record at the close of
business on the preceding February 1 and August 1 (whether or not such day is a
Business Day), respectively. Additional Interest will be payable as set forth in
Section 4.06(d), Section 4.06(e) and Section 6.03 of the within-mentioned
Indenture, and any reference to interest on, or in respect of, any Note therein
shall be deemed to include Additional Interest if, in such context, Additional
Interest is, was or would be payable pursuant to any of such Section 4.06(d),
Section 4.06(e) or Section 6.03, and any express mention of the payment of
Additional Interest in any provision therein shall not be construed as excluding
Additional Interest in those provisions thereof where such express mention is
not made.
Any Defaulted Amounts shall accrue interest per annum at the rate borne by the
Notes, subject to the enforceability thereof under applicable law, from, and
including, the relevant payment date to, but excluding, the date on which such
Defaulted Amounts shall have been paid by the Company, at its election, in
accordance with Section 2.03(c) of the Indenture (in the case of defaulted
interest).
The Company shall pay the principal of and interest on this Note, if and so long
as such Note is a Global Note, in immediately available funds to the Depositary
or its nominee, as the case may be, as the registered Holder of such Note. As
provided in and subject to the provisions of the Indenture, the Company shall
pay the principal of any Notes (other than Notes that are Global Notes) at the
office or agency designated by the Company for that purpose. The Company has
initially designated the Trustee as its Paying Agent and Note Registrar in
respect of the Notes and its agency in the Borough of Manhattan, The City of New
York, as a place where Notes may be presented for payment or for registration of
transfer and exchange.


A-3
    

--------------------------------------------------------------------------------





The Notes shall be jointly and severally, unconditionally guaranteed by each of
the Subsidiary Guarantors pursuant to the terms and conditions set forth in
Article 13 of the Indenture.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into cash, shares of Common Stock or a
combination of cash and shares of Common Stock, as applicable, on the terms and
subject to the limitations set forth in the Indenture. Such further provisions
shall for all purposes have the same effect as though fully set forth at this
place.
This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York (without regard to the conflicts of laws provisions thereof).
In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed manually by the
Trustee or a duly authorized authenticating agent under the Indenture.
[Remainder of page intentionally left blank]


A-4
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
GNC HOLDINGS, INC.
By:
 
Name:
Title:



Dated:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as Trustee, certifies that this is one of the Notes described
in the within-named Indenture.
By:_______________________________
Authorized Signatory


A-5
    

--------------------------------------------------------------------------------





[FORM OF REVERSE OF NOTE]
GNC Holdings, Inc.
1.50% Convertible Senior Note due 2020
This Note is one of a duly authorized issue of Notes of the Company, designated
as its 1.50% Convertible Senior Notes due 2020 (the “Notes”), limited to the
aggregate principal amount of $287,500,000, all issued or to be issued under and
pursuant to an Indenture dated as of August 10, 2015 (the “Indenture”), between
the Company and The Bank of New York Mellon Trust Company, N.A. (the “Trustee”),
to which Indenture and all indentures supplemental thereto reference is hereby
made for a description of the rights, limitations of rights, obligations, duties
and immunities thereunder of the Trustee, the Company and the Holders of the
Notes. Additional Notes may be issued in an unlimited aggregate principal
amount, subject to certain conditions specified in the Indenture. Capitalized
terms used in this Note and not defined in this Note shall have the respective
meanings set forth in the Indenture.
In case certain Events of Default shall have occurred and be continuing, the
principal of, and interest on, all Notes may be declared, by either the Trustee
or Holders of at least 25% in aggregate principal amount of Notes then
outstanding, and upon said declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions and certain exceptions set
forth in the Indenture.
Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price on
the Fundamental Change Repurchase Date and the principal amount on the Maturity
Date, as the case may be, to the Holder who surrenders a Note to a Paying Agent
to collect such payments in respect of the Note. The Company will pay cash
amounts in money of the United States that at the time of payment is legal
tender for payment of public and private debts.
The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
certain other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding,
evidenced as in the Indenture provided, to execute supplemental indentures
modifying the terms of the Indenture and the Notes as described therein. It is
also provided in the Indenture that, subject to certain exceptions, the Holders
of a majority in aggregate principal amount of the Notes at the time outstanding
may on behalf of the Holders of all of the Notes waive any past Default or Event
of Default under the Indenture and its consequences.
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal
(including the Fundamental Change Repurchase Price, if applicable) of, accrued
and unpaid interest on, and the consideration due upon conversion of, this Note
at the place, at the respective times, at the rate and in the lawful money or
shares of Common Stock, as the case may be, herein prescribed.


A-6
    

--------------------------------------------------------------------------------





The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any transfer or similar tax that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such exchange of Notes being different from the name of the
Holder of the old Notes surrendered for such exchange.
The Notes are not subject to redemption through the operation of any sinking
fund or otherwise.
Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option, to require the Company to repurchase for cash all of such
Holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.
The Notes shall be jointly and severally, unconditionally guaranteed by each of
the Subsidiary Guarantors pursuant to the terms and conditions set forth in
Article 13 of the Indenture.
Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, during certain periods and upon the occurrence of certain conditions
specified in the Indenture, prior to the close of business on the Business Day
immediately preceding the Maturity Date, to convert any Notes or portion thereof
that is $1,000 or an integral multiple thereof, into cash, shares of Common
Stock or a combination of cash and shares of Common Stock, as applicable, at the
Conversion Rate specified in the Indenture, as adjusted from time to time as
provided in the Indenture.


A-7
    

--------------------------------------------------------------------------------





ABBREVIATIONS
The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:
TEN COM = as tenants in common    


UNIF GIFT MIN ACT = Uniform Gifts to Minors Act


CUST = Custodian


TEN ENT = as tenants by the entireties        

JT TEN = joint tenants with right of survivorship and not as tenants in common
    

Additional abbreviations may also be used though not in the above list.




A-8
    

--------------------------------------------------------------------------------





SCHEDULE A
SCHEDULE OF EXCHANGES OF NOTES

GNC Holdings, Inc.
1.50% Convertible Senior Notes due 2020
The initial principal amount of this Global Note is _______ DOLLARS
($[_________]). The following increases or decreases in this Global Note have
been made:
Date of exchange
Amount of decrease in principal amount of this Global Note
Amount of increase in principal amount of this Global Note
Principal amount of this Global Note following such decrease or increase
Signature of authorized signatory of Trustee or Custodian
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





A-9
    

--------------------------------------------------------------------------------






ATTACHMENT 1
[FORM OF NOTICE OF CONVERSION]
To: The Bank of New York Mellon Trust Company, N.A.
The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, into cash, shares of Common Stock
or a combination of cash and shares of Common Stock, as applicable, in
accordance with the terms of the Indenture referred to in this Note, and directs
that any cash payable and any shares of Common Stock issuable and deliverable
upon such conversion, together with any cash for any fractional share, and any
Notes representing any unconverted principal amount hereof, be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. If any shares of Common Stock or any portion of this Note not
converted are to be issued in the name of a Person other than the undersigned,
the undersigned will pay all documentary, stamp or similar issue or transfer
taxes, if any in accordance with Section 14.02(d) and Section 14.02(e) of the
Indenture. Any amount required to be paid to the undersigned on account of
interest accompanies this Note. Capitalized terms used herein but not defined
shall have the meanings ascribed to such terms in the Indenture.
Dated:    _____________________    ________________________________
________________________________
Signature(s)
___________________________
Signature Guarantee
Signature(s) must be guaranteed
by an eligible Guarantor Institution
(banks, stock brokers, savings and
loan associations and credit unions)
with membership in an approved
signature guarantee medallion program
pursuant to Securities and Exchange
Commission Rule 17Ad-15 if shares
of Common Stock are to be issued, or
Notes are to be delivered, other than
to and in the name of the registered holder.
Fill in for registration of shares if
to be issued, and Notes if to





    

--------------------------------------------------------------------------------





be delivered, other than to and in the
name of the registered holder:
_________________________
(Name)
_________________________
(Street Address)
_________________________
(City, State and Zip Code)
Please print name and address
Principal amount to be converted (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.
_________________________
Social Security or Other Taxpayer
Identification Number










    

--------------------------------------------------------------------------------






ATTACHMENT 2
[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]
To: The Bank of New York Mellon Trust Company, N.A.
The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from GNC Holdings, Inc. (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and specifying the Fundamental
Change Repurchase Date and requests and instructs the Company to pay to the
registered holder hereof in accordance with Section 15.02 of the Indenture
referred to in this Note (1) the entire principal amount of this Note, or the
portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Repurchase Date
does not fall during the period after a Regular Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Fundamental Change Repurchase Date. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture.
In the case of Physical Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:
Dated:    _____________________
________________________________
Signature(s)


_________________________
Social Security or Other Taxpayer
Identification Number
Principal amount to be repaid (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.






    

--------------------------------------------------------------------------------






ATTACHMENT 3
[FORM OF ASSIGNMENT AND TRANSFER]
For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints _____________________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.
In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:
□    To GNC Holdings, Inc. or a subsidiary thereof; or
□    Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or
□    Pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended; or
□    Pursuant to and in compliance with Rule 144 under the Securities Act of
1933, as amended, or any other available exemption from the registration
requirements of the Securities Act of 1933, as amended.




    

--------------------------------------------------------------------------------





Dated: ________________________
_____________________________________
_____________________________________
Signature(s)
_____________________________________
Signature Guarantee
Signature(s) must be guaranteed by an
eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and
credit unions) with membership in an approved
signature guarantee medallion program pursuant
to Securities and Exchange Commission
Rule 17Ad-15 if Notes are to be delivered, other
than to and in the name of the registered holder.
NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.




    